Case 2:20-ap-01575-ER   Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                         Exhibit Exhibit B Page 1 of 23




            EXHIBIT B
                               Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                       Exhibit Exhibit B Page 2 of 23

No     Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
   2   St Vincent Medical Center              11/21/2018          12/8/2018      5/21/2019               4/13/2020    $                  ‐     $                     592,651.02   $ 592,651.02
  39   St Vincent Medical Center              10/16/2018         10/23/2018     11/19/2018               12/5/2018    $           156,469.00   $                     295,048.00   $ 138,579.00
  68   St Vincent Medical Center               8/16/2019          8/17/2019      8/22/2019                 9/4/2019   $                  ‐     $                     106,092.00   $ 106,092.00
  73   St Vincent Medical Center                1/2/2019          2/26/2019        3/4/2019                7/5/2019   $            99,500.00   $                     202,750.00   $ 103,250.00
 124   St Vincent Medical Center              11/20/2017         11/22/2017      2/16/2018                 3/5/2018   $            16,567.03   $                      89,393.07   $    72,826.04
 136   St Vincent Medical Center               11/5/2019         11/26/2019      12/6/2019               5/26/2020    $                  ‐     $                      68,382.00   $    68,382.00
 141   St Vincent Medical Center               6/22/2019          7/23/2019      7/31/2019               3/17/2020    $            95,480.00   $                     161,067.64   $    65,587.64
 161   St Vincent Medical Center               1/16/2019          1/19/2019      3/12/2019               3/27/2019    $            34,408.58   $                      93,297.21   $    58,888.63
 184   St Vincent Medical Center               7/15/2019          7/31/2019      8/15/2019               9/12/2019    $            16,882.25   $                      69,680.06   $    52,797.81
 199   St Vincent Medical Center              11/19/2018         11/21/2018     12/12/2018              12/20/2018    $             2,715.60   $                      52,725.97   $    50,010.37
 243   St Vincent Medical Center               12/9/2018            1/7/2019     1/14/2019                 4/9/2019   $            49,300.00   $                      92,350.00   $    43,050.00
 282   St Vincent Medical Center              11/24/2019          12/6/2019     12/12/2019               2/19/2020    $                  ‐     $                      37,852.60   $    37,852.60
 284   St Vincent Medical Center               9/23/2018         10/10/2018     11/19/2018               2/26/2019    $            16,158.91   $                      53,665.20   $    37,506.29
 303   St Vincent Medical Center               4/22/2018          5/14/2018      5/21/2018              12/27/2018    $            44,096.25   $                      79,171.60   $    35,075.35
 307   St Vincent Medical Center              11/22/2017         11/30/2017        2/8/2018              2/15/2018    $             4,200.28   $                      39,046.00   $    34,845.72
 332   St Vincent Medical Center              11/20/2019         11/25/2019      12/3/2019              12/31/2019    $            15,014.67   $                      47,501.87   $    32,487.20
 343   St Vincent Medical Center               2/19/2019            3/1/2019       3/8/2019              8/21/2019    $               194.63   $                      31,700.00   $    31,505.37
 352   St Vincent Medical Center              12/30/2019          1/10/2020      1/28/2020                 7/7/2020   $                49.60   $                      31,000.00   $    30,950.40
 353   St Vincent Medical Center               3/19/2019          3/23/2019      3/28/2019               6/12/2019    $                  ‐     $                      30,928.06   $    30,928.06
 398   St Vincent Medical Center                1/8/2019            1/9/2019    11/25/2019               2/24/2020    $            31,710.24   $                      58,745.43   $    27,035.19
 425   St Vincent Medical Center                8/8/2018          8/10/2018      8/16/2018    None                    $                  ‐     $                      25,345.00   $    25,345.00
 436   St Vincent Medical Center               2/27/2018            3/8/2018       4/9/2018              6/29/2018    $                  ‐     $                      24,730.00   $    24,730.00
 457   St Vincent Medical Center              12/12/2018         12/12/2018     12/17/2018    None                    $                  ‐     $                      23,997.83   $    23,997.83
 466   St Vincent Medical Center               10/4/2019         10/21/2019      11/1/2019                 2/4/2020   $            32,113.00   $                      55,550.00   $    23,437.00
 498   St Vincent Medical Center                8/5/2019          8/14/2019      8/19/2019                 9/9/2019   $             1,700.00   $                      23,500.00   $    21,800.00
 517   St Vincent Medical Center                1/1/2019            1/1/2019       1/9/2019   None                    $                  ‐     $                      21,011.90   $    21,011.90
 533   St Vincent Medical Center               6/29/2018          6/29/2018        7/5/2018              8/21/2018    $            15,212.25   $                      35,878.11   $    20,665.86
 536   St Vincent Medical Center               5/15/2019          5/16/2019        1/8/2020              6/18/2020    $                77.41   $                      20,616.46   $    20,539.05
 560   St Vincent Medical Center               9/21/2018          10/5/2018     10/15/2018              10/23/2018    $            24,098.63   $                      43,582.00   $    19,483.37
 564   St Vincent Medical Center               7/20/2018          7/20/2018      8/13/2018               8/30/2018    $             3,399.28   $                      22,838.93   $    19,439.65
 577   St Vincent Medical Center                6/3/2019          6/14/2019      6/26/2019              12/27/2019    $             1,700.00   $                      20,750.00   $    19,050.00
 587   St Vincent Medical Center               5/25/2018          5/31/2018        6/5/2018              7/10/2018    $                  ‐     $                      18,716.06   $    18,716.06
 595   St Vincent Medical Center               4/14/2018            5/4/2018     5/14/2018              11/26/2018    $            37,563.43   $                      56,200.00   $    18,636.57
 596   St Vincent Medical Center               7/24/2018          7/24/2018      8/13/2018              10/23/2018    $            19,350.14   $                      37,883.74   $    18,533.60
 664   St Vincent Medical Center                7/8/2019            8/2/2019       8/8/2019              9/16/2019    $           305,816.21   $                     323,000.50   $    17,184.29
 686   St Vincent Medical Center              12/20/2018         12/26/2018      3/27/2019                 4/4/2019   $            18,678.00   $                      35,470.59   $    16,792.59
 689   St Vincent Medical Center               7/10/2019          7/10/2019      7/29/2019                 8/7/2019   $               572.41   $                      17,317.63   $    16,745.22
 727   St Vincent Medical Center               6/25/2018          6/25/2018        7/2/2018                8/7/2018   $            10,923.77   $                      26,994.20   $    16,070.43
 744   St Vincent Medical Center               8/22/2019          8/22/2019      10/3/2019               6/30/2020    $             2,255.79   $                      18,036.85   $    15,781.06
 753   St Vincent Medical Center               7/14/2019          7/23/2019      8/16/2019                 9/9/2019   $             1,700.00   $                      17,350.00   $    15,650.00
 759   St Vincent Medical Center               8/29/2018            9/1/2018       9/6/2018             12/12/2018    $                  ‐     $                      15,458.65   $    15,458.65
 786   St Vincent Medical Center              12/10/2017         12/12/2017     12/19/2017                 5/2/2018   $                  ‐     $                      15,000.00   $    15,000.00
 787   St Vincent Medical Center                6/1/2018            6/3/2018     6/29/2018               7/25/2018    $                  ‐     $                      15,000.00   $    15,000.00
 788   St Vincent Medical Center               9/10/2019          9/16/2019      10/3/2019              10/23/2019    $             1,700.00   $                      16,700.00   $    15,000.00
 789   St Vincent Medical Center              12/24/2019         12/27/2019        2/7/2020   None                    $                  ‐     $                      15,000.00   $    15,000.00
 792   St Vincent Medical Center               2/20/2018          2/22/2018      3/30/2018                 5/1/2018   $                  ‐     $                      14,965.78   $    14,965.78
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 3 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
  796   St Vincent Medical Center               6/11/2019          6/14/2019      9/11/2019               3/31/2020    $             6,000.00   $                      20,919.50   $    14,919.50
  813   St Vincent Medical Center               7/25/2019          7/31/2019     10/21/2019              11/14/2019    $                  ‐     $                      14,600.00   $    14,600.00
  842   St Vincent Medical Center               11/5/2019          11/6/2019     11/27/2019               12/5/2019    $               980.67   $                      15,106.00   $    14,125.33
  886   St Vincent Medical Center               2/19/2018          2/21/2018      8/14/2019    None                    $                  ‐     $                      13,608.22   $    13,608.22
  887   St Vincent Medical Center                1/3/2018            1/6/2018     1/11/2018                 5/3/2018   $            24,744.02   $                      38,346.00   $    13,601.98
  901   St Vincent Medical Center              11/14/2018         11/19/2018     12/11/2018              12/27/2018    $                  ‐     $                      13,322.00   $    13,322.00
  904   St Vincent Medical Center               5/28/2019          5/31/2019        6/6/2019              6/18/2019    $             1,700.00   $                      15,000.00   $    13,300.00
  906   St Vincent Medical Center               6/19/2018          6/20/2018      7/11/2018                 9/6/2018   $             1,700.00   $                      15,000.00   $    13,300.00
  907   St Vincent Medical Center              11/16/2019         11/17/2019     12/12/2019              12/19/2019    $             1,700.00   $                      15,000.00   $    13,300.00
  923   St Vincent Medical Center               2/14/2018          2/18/2018      2/23/2018               3/19/2018    $            11,330.06   $                      24,423.25   $    13,093.19
  925   St Vincent Medical Center              12/31/2018            1/4/2019       1/9/2019              1/23/2019    $            47,089.51   $                      60,164.05   $    13,074.54
  940   St Vincent Medical Center               9/20/2018          9/20/2018      9/26/2018               10/4/2018    $                  ‐     $                      12,770.54   $    12,770.54
  973   St Vincent Medical Center               4/23/2019          4/26/2019        5/2/2019              5/15/2020    $                  ‐     $                      12,457.60   $    12,457.60
  978   St Vincent Medical Center              12/21/2017         12/23/2017      2/13/2018               3/19/2018    $                  ‐     $                      12,432.00   $    12,432.00
  986   St Vincent Medical Center               3/13/2018          3/22/2018      4/12/2018                 5/3/2018   $            33,063.54   $                      45,438.00   $    12,374.46
 1015   St Vincent Medical Center                1/4/2018          1/12/2018      1/17/2018    None                    $                  ‐     $                      12,048.11   $    12,048.11
 1025   St Vincent Medical Center               1/31/2018            2/7/2018     2/14/2018               3/15/2018    $                  ‐     $                      11,900.00   $    11,900.00
 1029   St Vincent Medical Center               9/29/2017          9/29/2017        6/5/2018              6/12/2018    $                  ‐     $                      11,840.28   $    11,840.28
 1047   St Vincent Medical Center                3/4/2019            3/6/2019       5/6/2019              6/13/2019    $            24,653.00   $                      36,346.48   $    11,693.48
 1059   St Vincent Medical Center                5/1/2018            5/6/2018     5/11/2018               6/26/2018    $             2,903.00   $                      14,515.00   $    11,612.00
 1107   St Vincent Medical Center               10/9/2018         10/12/2018     11/15/2018              11/29/2018    $             5,256.00   $                      16,292.75   $    11,036.75
 1155   St Vincent Medical Center               3/21/2018          3/21/2018      4/17/2018    None                    $                  ‐     $                      10,669.15   $    10,669.15
 1164   St Vincent Medical Center               1/31/2019            2/4/2019     2/13/2019               4/16/2019    $            11,962.10   $                      22,578.10   $    10,616.00
 1174   St Vincent Medical Center               2/12/2019          2/14/2019      2/20/2019                 3/4/2019   $            22,079.53   $                      32,612.69   $    10,533.16
 1182   St Vincent Medical Center               5/24/2019          5/30/2019        6/4/2019              6/24/2019    $                  ‐     $                      10,500.00   $    10,500.00
 1241   St Vincent Medical Center               3/20/2019          3/28/2019      4/22/2019               5/31/2019    $             3,400.00   $                      13,600.00   $    10,200.00
 1251   St Vincent Medical Center                7/7/2019            7/7/2019     7/23/2019                 8/9/2019   $               819.74   $                      10,908.95   $    10,089.21
 1256   St Vincent Medical Center              12/28/2017         12/28/2017      1/22/2018                 5/3/2018   $                  ‐     $                      10,001.11   $    10,001.11
 1263   St Vincent Medical Center                3/9/2018          3/13/2018      3/19/2018               6/14/2018    $            28,355.37   $                      38,305.55   $     9,950.18
 1273   St Vincent Medical Center               3/20/2019          3/23/2019      4/18/2019               11/4/2019    $             5,100.00   $                      15,000.00   $     9,900.00
 1316   St Vincent Medical Center                8/1/2019            8/1/2019       8/8/2019              8/20/2019    $                  ‐     $                       9,637.10   $     9,637.10
 1315   St Vincent Medical Center               9/14/2017          9/14/2017      2/14/2019               2/21/2019    $                  ‐     $                       9,637.10   $     9,637.10
 1330   St Vincent Medical Center                2/1/2019          2/11/2019        3/7/2019              3/15/2019    $             4,454.81   $                      14,000.00   $     9,545.19
 1382   St Vincent Medical Center               9/18/2019          9/18/2019      9/23/2019               10/3/2019    $                  ‐     $                       9,251.34   $     9,251.34
 1381   St Vincent Medical Center                2/8/2018            2/8/2018     2/13/2018               3/14/2018    $                  ‐     $                       9,251.34   $     9,251.34
 1390   St Vincent Medical Center               4/11/2018          4/12/2018      5/18/2018               5/25/2018    $             8,637.29   $                      17,864.44   $     9,227.15
 1391   St Vincent Medical Center              11/22/2017          12/3/2017     12/21/2017                 4/2/2019   $            31,498.84   $                      40,707.44   $     9,208.60
 1444   St Vincent Medical Center               11/5/2017          11/8/2017     11/13/2017              11/16/2017    $                  ‐     $                       8,880.00   $     8,880.00
 1462   St Vincent Medical Center               8/15/2018          8/15/2018      8/20/2018              12/13/2018    $               340.76   $                       9,095.66   $     8,754.90
 1466   St Vincent Medical Center               5/13/2019          5/18/2019      5/23/2019    None                    $                  ‐     $                       8,741.20   $     8,741.20
 1508   St Vincent Medical Center                9/8/2019          9/13/2019      9/18/2019               9/23/2019    $                  ‐     $                       8,500.00   $     8,500.00
 1507   St Vincent Medical Center               3/28/2019            4/2/2019       5/3/2019   None                    $                  ‐     $                       8,500.00   $     8,500.00
 1509   St Vincent Medical Center               7/21/2018          7/22/2018        4/4/2019   None                    $                  ‐     $                       8,498.50   $     8,498.50
 1585   St Vincent Medical Center                4/5/2019            4/9/2019     4/24/2019                 5/3/2019   $             6,800.00   $                      15,000.00   $     8,200.00
 1584   St Vincent Medical Center               7/12/2018          7/19/2018      7/25/2018               8/28/2019    $            12,200.00   $                      20,400.00   $     8,200.00
 1703   St Vincent Medical Center                2/8/2018            2/8/2018     2/14/2018               2/23/2018    $               594.15   $                       8,335.46   $     7,741.31
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                                        Exhibit Exhibit B Page 4 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment         Expected Insurance Payment         Variance
 1714   St Vincent Medical Center               1/15/2018          1/17/2018      6/11/2018               10/5/2018    $            18,900.61    $                      26,595.71   $     7,695.10
 1717   St Vincent Medical Center               4/29/2019          4/30/2019        5/6/2019                7/2/2019   $               540.58    $                       8,226.40   $     7,685.82
 1726   St Vincent Medical Center               2/13/2018          2/14/2018        3/8/2018              6/14/2018    $             9,976.11    $                      17,609.21   $     7,633.10
 1748   St Vincent Medical Center              10/31/2018          11/2/2018      11/7/2018               3/20/2019    $             6,126.00    $                      13,695.00   $     7,569.00
 1817   St Vincent Medical Center              10/23/2019         10/24/2019      11/4/2019               3/17/2020    $             7,580.65    $                      15,000.00   $     7,419.35
 1822   St Vincent Medical Center              10/26/2019         10/30/2019     12/12/2019              12/19/2019    $                  ‐      $                       7,400.00   $     7,400.00
 1878   St Vincent Medical Center              12/21/2017         12/21/2017     12/27/2017               4/25/2018    $                  ‐      $                       7,170.24   $     7,170.24
 1893   St Vincent Medical Center               7/10/2018          7/12/2018      7/17/2018               7/20/2018    $                  ‐      $                       7,154.88   $     7,154.88
 1914   St Vincent Medical Center               1/11/2018          1/11/2018      1/16/2018               3/14/2018    $                  ‐      $                       7,084.66   $     7,084.66
 1918   St Vincent Medical Center              12/21/2018         12/24/2018        2/4/2019              2/20/2019    $            47,089.51    $                      54,151.00   $     7,061.49
 1944   St Vincent Medical Center              10/19/2018          11/6/2018     12/21/2018                 3/4/2019   $           169,756.14    $                     176,679.91   $     6,923.77
 1955   St Vincent Medical Center               1/29/2018          1/29/2018        2/5/2018   None                    $                  ‐      $                       6,891.27   $     6,891.27
 1981   St Vincent Medical Center               6/28/2019            7/3/2019       7/9/2019              7/17/2019    $             1,700.00    $                       8,500.00   $     6,800.00
 1980   St Vincent Medical Center                2/8/2018          2/12/2018      2/20/2018               10/3/2018    $                  ‐      $                       6,800.00   $     6,800.00
 1982   St Vincent Medical Center              10/11/2019         10/11/2019      11/4/2019               6/23/2020    $               608.63    $                       7,407.60   $     6,798.97
 2028   St Vincent Medical Center                6/1/2018            6/1/2018       6/6/2018              6/18/2018    $            15,541.77    $                      22,233.99   $     6,692.22
 2054   St Vincent Medical Center              10/17/2019         10/17/2019     10/25/2019               12/3/2019    $               395.05    $                       6,963.45   $     6,568.40
 2078   St Vincent Medical Center               4/20/2019          4/25/2019      5/20/2019               5/31/2019    $             8,500.00    $                      15,000.00   $     6,500.00
 2116   St Vincent Medical Center                9/9/2019            9/9/2019     9/16/2019               9/26/2019    $                  ‐      $                       6,423.37   $     6,423.37
 2148   St Vincent Medical Center               8/29/2018          8/30/2018        9/5/2018             12/31/2018    $             6,680.86    $                      12,973.10   $     6,292.24
 2187   St Vincent Medical Center              10/15/2019         10/20/2019     10/30/2019              11/29/2019    $            39,893.34    $                      46,119.34   $     6,226.00
 2186   St Vincent Medical Center              11/14/2018         11/16/2018     12/11/2018              12/17/2018    $                  ‐      $                       6,226.00   $     6,226.00
 2185   St Vincent Medical Center              10/26/2018         10/29/2018      11/7/2018              11/27/2018    $             2,490.40    $                       8,716.40   $     6,226.00
 2270   St Vincent Medical Center              12/14/2017         12/22/2017        2/1/2018              2/14/2018    $            49,706.59    $                      55,662.96   $     5,956.37
 2326   St Vincent Medical Center                4/6/2018            4/9/2018     4/16/2018               5/22/2018    $             2,322.40    $                       8,128.40   $     5,806.00
 2330   St Vincent Medical Center               12/8/2017          12/8/2017        1/5/2018              4/25/2018    $                  ‐      $                       5,789.56   $     5,789.56
 2336   St Vincent Medical Center               3/18/2019          3/20/2019      3/25/2019                 4/2/2019   $            23,871.03    $                      29,629.01   $     5,757.98
 2371   St Vincent Medical Center              12/19/2017         12/19/2017     12/26/2017               3/14/2018    $             4,846.71    $                      10,464.19   $     5,617.48
 2380   St Vincent Medical Center                4/4/2019            4/4/2019       5/2/2019                6/4/2019   $             4,039.74    $                       9,637.10   $     5,597.36
 2408   St Vincent Medical Center                9/3/2019            9/4/2019     9/10/2019               10/9/2019    $            36,495.34    $                      42,053.86   $     5,558.52
 2410   St Vincent Medical Center                5/4/2018            5/4/2018       5/9/2018              5/17/2018    $             1,712.95    $                       7,264.92   $     5,551.97
 2456   St Vincent Medical Center               7/17/2018          7/17/2018      1/29/2019    None                    $                  ‐      $                       5,525.62   $     5,525.62
 2458   St Vincent Medical Center               8/10/2017          8/31/2017      2/12/2018               2/20/2018    $                  ‐      $                       5,519.00   $     5,519.00
 2507   St Vincent Medical Center               7/22/2018          7/25/2018      8/14/2018               12/3/2018    $                  ‐      $                       5,400.00   $     5,400.00
 2519   St Vincent Medical Center                1/5/2018            1/5/2018     1/10/2018               1/19/2018    $             1,582.07    $                       6,952.51   $     5,370.44
 2521   St Vincent Medical Center                9/7/2018            9/9/2018     9/20/2018              11/20/2018    $                  ‐      $                       5,366.18   $     5,366.18
 2551   St Vincent Medical Center               1/10/2018          1/10/2018      7/19/2018                 7/9/2019   $                (2.99)   $                       5,290.00   $     5,292.99
 2565   St Vincent Medical Center                1/6/2020            1/6/2020     1/16/2020    None                    $                  ‐      $                       5,290.00   $     5,290.00
 2564   St Vincent Medical Center               6/25/2019          6/25/2019        7/1/2019   None                    $                  ‐      $                       5,290.00   $     5,290.00
 2563   St Vincent Medical Center               5/21/2019          5/21/2019      5/28/2019    None                    $                  ‐      $                       5,290.00   $     5,290.00
 2562   St Vincent Medical Center              12/18/2018         12/18/2018      4/30/2019                 5/7/2019   $                  ‐      $                       5,290.00   $     5,290.00
 2561   St Vincent Medical Center               3/27/2019          3/27/2019      5/15/2019               5/21/2019    $                  ‐      $                       5,290.00   $     5,290.00
 2559   St Vincent Medical Center               1/10/2019          1/10/2019      1/15/2019    None                    $                  ‐      $                       5,290.00   $     5,290.00
 2558   St Vincent Medical Center               6/15/2018          6/16/2018      6/21/2018                 8/7/2018   $                  ‐      $                       5,290.00   $     5,290.00
 2557   St Vincent Medical Center              12/13/2017         12/13/2017      5/31/2018               7/24/2018    $                  ‐      $                       5,290.00   $     5,290.00
 2556   St Vincent Medical Center              12/16/2017         12/16/2017      4/23/2018               4/30/2018    $                  ‐      $                       5,290.00   $     5,290.00
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 5 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 2555   St Vincent Medical Center                2/2/2018            2/2/2018       2/7/2018              6/12/2018    $                  ‐     $                       5,290.00   $     5,290.00
 2554   St Vincent Medical Center               9/22/2017          9/22/2017      7/20/2018              10/11/2017    $                  ‐     $                       5,290.00   $     5,290.00
 2553   St Vincent Medical Center              10/13/2017         10/13/2017     10/18/2017              10/26/2017    $                  ‐     $                       5,290.00   $     5,290.00
 2652   St Vincent Medical Center               3/27/2019          3/28/2019        4/2/2019                1/7/2020   $               164.13   $                       5,331.95   $     5,167.82
 2653   St Vincent Medical Center              11/28/2017         11/28/2017      12/4/2017              11/13/2019    $                  ‐     $                       5,167.81   $     5,167.81
 2657   St Vincent Medical Center               5/25/2019          5/27/2019        6/3/2019              6/12/2019    $             4,739.60   $                       9,896.25   $     5,156.65
 2662   St Vincent Medical Center               6/17/2019          6/17/2019      6/24/2019               6/28/2019    $             1,353.48   $                       6,498.27   $     5,144.79
 2673   St Vincent Medical Center                9/3/2019          9/30/2019     10/11/2019              10/21/2019    $                  ‐     $                       5,120.55   $     5,120.55
 2680   St Vincent Medical Center              12/18/2019         12/18/2019     12/26/2019               1/30/2020    $               277.07   $                       5,386.05   $     5,108.98
 2692   St Vincent Medical Center              12/20/2019         12/23/2019     12/30/2019                 1/7/2020   $                  ‐     $                       5,100.00   $     5,100.00
 2691   St Vincent Medical Center               1/16/2019          1/19/2019        5/7/2019              6/17/2019    $                  ‐     $                       5,100.00   $     5,100.00
 2690   St Vincent Medical Center               1/19/2019          1/22/2019      1/29/2019              11/14/2019    $                  ‐     $                       5,100.00   $     5,100.00
 2689   St Vincent Medical Center               7/31/2018            8/3/2018    10/31/2018                 3/5/2019   $                  ‐     $                       5,100.00   $     5,100.00
 2687   St Vincent Medical Center                2/6/2018            2/9/2018     2/14/2018                 8/9/2019   $                  ‐     $                       5,100.00   $     5,100.00
 2686   St Vincent Medical Center               10/2/2017          10/5/2017     10/10/2017               1/30/2018    $                  ‐     $                       5,100.00   $     5,100.00
 2685   St Vincent Medical Center                1/5/2018            1/8/2018     1/17/2018    None                    $                  ‐     $                       5,100.00   $     5,100.00
 2704   St Vincent Medical Center              11/30/2017         11/30/2017      12/6/2017               9/17/2019    $                  ‐     $                       5,081.81   $     5,081.81
 2756   St Vincent Medical Center              10/10/2019         10/15/2019     10/21/2019               1/16/2020    $            50,731.09   $                      55,716.43   $     4,985.34
 2762   St Vincent Medical Center                8/1/2018            8/4/2018     12/7/2018               4/15/2019    $             9,195.48   $                      14,174.20   $     4,978.72
 2776   St Vincent Medical Center               12/3/2018          12/5/2018     12/11/2018              12/24/2018    $                  ‐     $                       4,951.20   $     4,951.20
 2809   St Vincent Medical Center               3/14/2018          3/14/2018      3/19/2018               3/28/2018    $               308.49   $                       5,190.00   $     4,881.51
 2837   St Vincent Medical Center               8/29/2017            9/1/2017    10/31/2017              11/30/2017    $            35,404.65   $                      40,284.09   $     4,879.44
 2868   St Vincent Medical Center               9/28/2017          9/28/2017      10/3/2017               11/9/2017    $                  ‐     $                       4,840.65   $     4,840.65
 2901   St Vincent Medical Center               1/17/2018          1/17/2018      5/16/2018               5/25/2018    $               408.49   $                       5,190.00   $     4,781.51
 2928   St Vincent Medical Center              10/21/2017         10/24/2017     10/30/2017                 4/3/2018   $             6,609.78   $                      11,353.48   $     4,743.70
 2956   St Vincent Medical Center               3/29/2018          3/30/2018        4/4/2018              8/21/2018    $             3,227.35   $                       7,945.25   $     4,717.90
 2976   St Vincent Medical Center               5/23/2018            6/3/2018       6/8/2018              7/26/2019    $            34,026.00   $                      38,726.00   $     4,700.00
 2984   St Vincent Medical Center                7/8/2019          7/22/2019        8/6/2019              8/15/2019    $             1,031.44   $                       5,717.42   $     4,685.98
 2986   St Vincent Medical Center              10/24/2017         10/24/2017      12/4/2017               1/12/2018    $                  ‐     $                       4,681.01   $     4,681.01
 3009   St Vincent Medical Center              11/14/2017         11/14/2017      7/18/2019    None                    $                  ‐     $                       4,612.54   $     4,612.54
 3043   St Vincent Medical Center               8/23/2018          8/23/2018      8/28/2018                 1/2/2019   $             5,061.98   $                       9,637.10   $     4,575.12
 3042   St Vincent Medical Center               6/28/2018          6/28/2018        7/3/2018             12/24/2018    $             5,061.98   $                       9,637.10   $     4,575.12
 3041   St Vincent Medical Center               4/26/2018          4/26/2018        5/2/2018              8/27/2018    $             5,061.98   $                       9,637.10   $     4,575.12
 3040   St Vincent Medical Center               4/12/2018          4/12/2018      4/17/2018               8/27/2018    $             4,911.98   $                       9,487.10   $     4,575.12
 3054   St Vincent Medical Center               7/12/2018          7/12/2018      7/17/2018               10/2/2018    $             3,037.19   $                       7,591.54   $     4,554.35
 3079   St Vincent Medical Center               11/6/2019          11/6/2019      1/23/2020    None                    $                  ‐     $                       4,510.86   $     4,510.86
 3095   St Vincent Medical Center               2/28/2018          2/28/2018        3/5/2018              5/30/2018    $             5,116.39   $                       9,616.33   $     4,499.94
 3157   St Vincent Medical Center                4/8/2019            4/8/2019     4/15/2019               6/11/2019    $             5,174.67   $                       9,616.33   $     4,441.66
 3190   St Vincent Medical Center              10/17/2017         10/18/2017     10/23/2017               4/20/2018    $               803.76   $                       5,198.25   $     4,394.49
 3234   St Vincent Medical Center              11/15/2017         11/15/2017     11/22/2017    None                    $                  ‐     $                       4,340.33   $     4,340.33
 3250   St Vincent Medical Center               5/11/2018          5/11/2018      5/16/2018               7/19/2018    $             1,216.14   $                       5,540.00   $     4,323.86
 3249   St Vincent Medical Center              12/13/2017         12/13/2017     12/18/2017              12/27/2017    $             1,216.14   $                       5,540.00   $     4,323.86
 3258   St Vincent Medical Center              11/13/2017         11/16/2017      4/20/2018               6/18/2018    $            10,520.40   $                      14,837.10   $     4,316.70
 3263   St Vincent Medical Center                2/7/2019            2/7/2019       3/8/2019              2/22/2019    $             6,171.47   $                      10,484.49   $     4,313.02
 3327   St Vincent Medical Center                1/4/2018          1/18/2018      2/16/2018    None                    $                  ‐     $                       4,199.03   $     4,199.03
 3387   St Vincent Medical Center                9/6/2017            9/6/2017    11/15/2017               12/5/2017    $             1,055.73   $                       5,190.00   $     4,134.27
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 6 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 3394   St Vincent Medical Center               7/23/2019          7/23/2019      7/29/2019    None                    $                  ‐     $                       4,118.55   $     4,118.55
 3408   St Vincent Medical Center                5/9/2019          5/13/2019      5/20/2019                 6/6/2019   $             6,800.00   $                      10,900.00   $     4,100.00
 3406   St Vincent Medical Center               1/29/2019          2/15/2019      2/25/2019               4/16/2019    $            28,900.00   $                      33,000.00   $     4,100.00
 3419   St Vincent Medical Center               7/10/2018          7/17/2018      11/9/2018               1/15/2019    $             8,432.55   $                      12,517.00   $     4,084.45
 3429   St Vincent Medical Center               3/20/2019          3/20/2019      6/26/2019               9/20/2019    $                  ‐     $                       4,069.07   $     4,069.07
 3440   St Vincent Medical Center               2/11/2018          2/11/2018     11/29/2019               3/28/2018    $                  ‐     $                       4,064.78   $     4,064.78
 3443   St Vincent Medical Center              12/18/2017         12/18/2017        9/4/2019              9/13/2019    $                  ‐     $                       4,062.22   $     4,062.22
 3453   St Vincent Medical Center              10/31/2018          11/1/2018      11/6/2018              11/14/2018    $             2,113.00   $                       6,164.20   $     4,051.20
 3520   St Vincent Medical Center               2/22/2019          2/22/2019      2/27/2019                 3/7/2019   $               908.43   $                       4,860.28   $     3,951.85
 3540   St Vincent Medical Center               11/5/2018          11/5/2018     11/12/2018              11/15/2018    $             1,216.14   $                       5,130.04   $     3,913.90
 3550   St Vincent Medical Center               6/25/2018          6/26/2018      7/30/2018    None                    $                  ‐     $                       3,900.00   $     3,900.00
 3588   St Vincent Medical Center              12/16/2019         12/16/2019     12/24/2019              12/31/2019    $               979.99   $                       4,842.99   $     3,863.00
 3595   St Vincent Medical Center              12/15/2018         12/15/2018     12/20/2018              12/31/2018    $             1,431.74   $                       5,290.00   $     3,858.26
 3614   St Vincent Medical Center              10/18/2018         10/18/2018     10/23/2018              12/31/2018    $             1,363.95   $                       5,190.00   $     3,826.05
 3621   St Vincent Medical Center              11/17/2017         11/17/2017     11/22/2017              11/30/2017    $             3,222.08   $                       7,034.66   $     3,812.58
 3639   St Vincent Medical Center                7/4/2018            7/4/2018     7/10/2018              12/12/2018    $                  ‐     $                       3,788.39   $     3,788.39
 3649   St Vincent Medical Center               3/10/2018          3/17/2018        4/4/2018              9/21/2018    $            15,931.08   $                      19,697.47   $     3,766.39
 3675   St Vincent Medical Center                3/5/2018            3/5/2018     3/12/2018               3/20/2018    $             1,527.63   $                       5,281.75   $     3,754.12
 3740   St Vincent Medical Center               8/24/2018          8/24/2018     10/16/2018              12/31/2018    $                  ‐     $                       3,697.91   $     3,697.91
 3741   St Vincent Medical Center               6/15/2018          6/15/2018      6/20/2018               6/25/2018    $                  ‐     $                       3,696.63   $     3,696.63
 3750   St Vincent Medical Center              10/23/2018         10/23/2018     10/29/2018               11/6/2018    $             2,067.04   $                       5,749.91   $     3,682.87
 3760   St Vincent Medical Center               5/20/2018          5/20/2018        8/6/2018              8/13/2018    $             1,268.64   $                       4,940.00   $     3,671.36
 3776   St Vincent Medical Center              11/10/2018         11/10/2018     11/15/2018              11/26/2018    $             1,152.50   $                       4,796.08   $     3,643.58
 3788   St Vincent Medical Center               1/14/2018          1/14/2018        5/3/2019              5/10/2019    $                  ‐     $                       3,625.57   $     3,625.57
 3789   St Vincent Medical Center               8/14/2018          8/14/2018      8/20/2018               8/28/2018    $             3,113.00   $                       6,734.70   $     3,621.70
 3833   St Vincent Medical Center               12/5/2019          12/5/2019     12/10/2019              12/17/2019    $             1,354.99   $                       4,940.00   $     3,585.01
 3842   St Vincent Medical Center               9/30/2017          9/30/2017      10/5/2017                 4/4/2018   $             1,399.93   $                       4,965.00   $     3,565.07
 3857   St Vincent Medical Center               1/24/2018          1/24/2018      1/29/2018                 2/6/2018   $             1,936.77   $                       5,493.63   $     3,556.86
 3860   St Vincent Medical Center               11/1/2017          11/1/2017      11/7/2017              11/15/2017    $             1,727.84   $                       5,281.75   $     3,553.91
 3863   St Vincent Medical Center               5/24/2019          5/25/2019      6/27/2019                 7/9/2019   $             1,420.13   $                       4,965.00   $     3,544.87
 3873   St Vincent Medical Center              12/22/2019         12/22/2019      1/15/2020               1/23/2020    $               259.11   $                       3,800.55   $     3,541.44
 3895   St Vincent Medical Center               7/11/2019          7/11/2019      7/26/2019               7/31/2019    $                  ‐     $                       3,519.78   $     3,519.78
 3896   St Vincent Medical Center               7/13/2018          7/13/2018      7/18/2018               8/21/2018    $             4,920.51   $                       8,440.00   $     3,519.49
 3901   St Vincent Medical Center               3/15/2018          3/15/2018      3/22/2018               3/30/2018    $                  ‐     $                       3,513.04   $     3,513.04
 3960   St Vincent Medical Center               4/17/2018          4/17/2018      4/27/2018                 5/7/2018   $             1,492.47   $                       4,940.00   $     3,447.53
 3966   St Vincent Medical Center               6/27/2018          6/27/2018      7/13/2018               8/21/2018    $             5,264.49   $                       8,706.00   $     3,441.51
 4010   St Vincent Medical Center               7/13/2019          7/16/2019      10/4/2019              10/16/2019    $             1,700.00   $                       5,100.00   $     3,400.00
 4009   St Vincent Medical Center               6/21/2019          6/23/2019      7/29/2019    None                    $                  ‐     $                       3,400.00   $     3,400.00
 4008   St Vincent Medical Center               6/18/2019          6/24/2019        7/1/2019              7/29/2019    $             6,800.00   $                      10,200.00   $     3,400.00
 4007   St Vincent Medical Center                5/2/2019            5/4/2019     5/16/2019    None                    $                  ‐     $                       3,400.00   $     3,400.00
 4006   St Vincent Medical Center                5/6/2019            5/8/2019     5/13/2019    None                    $                  ‐     $                       3,400.00   $     3,400.00
 4005   St Vincent Medical Center               1/30/2019          1/30/2019        2/6/2019   None                    $                  ‐     $                       3,400.00   $     3,400.00
 4004   St Vincent Medical Center               11/7/2018          11/9/2018     12/14/2018                 2/6/2020   $                  ‐     $                       3,400.00   $     3,400.00
 4003   St Vincent Medical Center               8/23/2018          8/25/2018      9/28/2018    None                    $                  ‐     $                       3,400.00   $     3,400.00
 4002   St Vincent Medical Center                8/6/2018            8/8/2018     8/13/2018               8/29/2018    $                  ‐     $                       3,400.00   $     3,400.00
 4001   St Vincent Medical Center               7/19/2018          7/21/2018      8/13/2018    None                    $                  ‐     $                       3,400.00   $     3,400.00
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                                        Exhibit Exhibit B Page 7 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment         Expected Insurance Payment         Variance
 4026   St Vincent Medical Center                4/8/2019            4/9/2019       5/7/2019              5/13/2019    $             8,396.66    $                      11,781.07   $     3,384.41
 4039   St Vincent Medical Center               1/31/2018          1/31/2018      6/11/2018               6/18/2018    $                  ‐      $                       3,372.18   $     3,372.18
 4051   St Vincent Medical Center              10/16/2018         10/16/2018     10/25/2018              11/12/2018    $             2,395.90    $                       5,749.91   $     3,354.01
 4063   St Vincent Medical Center                6/7/2018            6/8/2018     6/19/2018               6/25/2018    $             1,594.86    $                       4,940.00   $     3,345.14
 4136   St Vincent Medical Center                8/1/2018            8/1/2018    10/16/2018              10/24/2018    $             1,648.43    $                       4,940.00   $     3,291.57
 4159   St Vincent Medical Center               5/19/2018          5/20/2018        8/6/2018              8/14/2018    $             2,016.60    $                       5,290.00   $     3,273.40
 4175   St Vincent Medical Center              10/17/2019         10/17/2019     10/22/2019              11/26/2019    $             4,186.51    $                       7,453.42   $     3,266.91
 4189   St Vincent Medical Center              10/20/2018         11/14/2018     11/20/2018              12/12/2018    $            93,813.20    $                      97,063.20   $     3,250.00
 4230   St Vincent Medical Center               7/13/2019          7/13/2019      7/26/2019               9/10/2019    $               894.57    $                       4,125.71   $     3,231.14
 4240   St Vincent Medical Center               4/23/2019          4/25/2019      5/13/2019    None                    $                  ‐      $                       3,224.69   $     3,224.69
 4272   St Vincent Medical Center                9/1/2018            9/3/2018    10/26/2018              10/18/2018    $             3,198.00    $                       6,396.00   $     3,198.00
 4366   St Vincent Medical Center               8/21/2018          8/21/2018      8/31/2018               9/10/2018    $             1,787.61    $                       4,940.00   $     3,152.39
 4374   St Vincent Medical Center               7/26/2019          7/26/2019      7/31/2019               9/13/2019    $             2,358.86    $                       5,505.75   $     3,146.89
 4891   St Vincent Medical Center                9/4/2017            9/5/2017     9/15/2017               10/3/2017    $                  ‐      $                       3,121.23   $     3,121.23
 4900   St Vincent Medical Center              12/15/2017         12/16/2017     12/22/2017              12/29/2017    $             2,070.52    $                       5,190.00   $     3,119.48
 4902   St Vincent Medical Center               12/2/2017          12/2/2017      1/16/2018               1/22/2018    $               967.19    $                       4,083.99   $     3,116.80
 4910   St Vincent Medical Center               7/17/2019          7/20/2019        8/2/2019             10/28/2019    $            13,331.00    $                      16,444.00   $     3,113.00
 4909   St Vincent Medical Center               7/15/2019          7/19/2019      7/29/2019              12/31/2019    $             9,594.00    $                      12,707.00   $     3,113.00
 4908   St Vincent Medical Center                5/6/2019          5/14/2019      6/26/2019               7/29/2019    $            21,791.00    $                      24,904.00   $     3,113.00
 4907   St Vincent Medical Center               4/26/2019            5/1/2019       5/6/2019              6/24/2019    $            16,803.20    $                      19,916.20   $     3,113.00
 4906   St Vincent Medical Center                8/8/2018          8/12/2018      8/30/2018               10/3/2018    $             9,339.00    $                      12,452.00   $     3,113.00
 4918   St Vincent Medical Center               12/9/2019          12/9/2019     12/16/2019               1/29/2020    $             6,902.58    $                      10,008.60   $     3,106.02
 4923   St Vincent Medical Center                6/9/2018          6/10/2018      6/15/2018               7/20/2018    $                  ‐      $                       3,101.04   $     3,101.04
 4928   St Vincent Medical Center                6/7/2019            6/7/2019     6/26/2019                 7/5/2019   $             1,840.74    $                       4,940.00   $     3,099.26
 4936   St Vincent Medical Center               7/22/2019          7/22/2019      7/29/2019               8/27/2019    $             2,412.80    $                       5,505.75   $     3,092.95
 4951   St Vincent Medical Center               7/19/2018          7/19/2018      7/24/2018               9/19/2018    $               148.59    $                       3,229.82   $     3,081.23
 4956   St Vincent Medical Center               9/18/2019          9/18/2019      9/25/2019               10/2/2019    $             2,169.06    $                       5,240.00   $     3,070.94
 4963   St Vincent Medical Center              10/29/2019         10/29/2019      11/4/2019    None                    $                  ‐      $                       3,061.64   $     3,061.64
 4962   St Vincent Medical Center                5/9/2019            5/9/2019     5/14/2019               5/22/2019    $                  ‐      $                       3,061.64   $     3,061.64
 4961   St Vincent Medical Center               4/27/2018          4/27/2018        5/2/2018   None                    $                  ‐      $                       3,061.64   $     3,061.64
 5060   St Vincent Medical Center               6/27/2019          6/27/2019        7/2/2019              7/29/2019    $             2,516.04    $                       5,505.75   $     2,989.71
 5061   St Vincent Medical Center               9/14/2018          9/14/2018      9/19/2018               5/14/2019    $                  ‐      $                       2,989.13   $     2,989.13
 5118   St Vincent Medical Center                4/7/2018          4/21/2018        5/4/2018             12/19/2019    $            44,541.20    $                      47,491.20   $     2,950.00
 5191   St Vincent Medical Center                3/6/2018            3/7/2018     3/12/2018               4/25/2018    $                  ‐      $                       2,903.00   $     2,903.00
 5190   St Vincent Medical Center              12/18/2017         12/20/2017     12/26/2017                 4/3/2018   $             2,903.00    $                       5,806.00   $     2,903.00
 5209   St Vincent Medical Center                4/3/2018            4/3/2018       4/9/2018              4/25/2019    $             3,854.84    $                       6,745.97   $     2,891.13
 5246   St Vincent Medical Center              12/21/2019            1/2/2020     1/14/2020               3/17/2020    $            16,516.35    $                      19,381.35   $     2,865.00
 5276   St Vincent Medical Center               2/15/2018          2/15/2018      2/20/2018    None                    $                  ‐      $                       2,838.58   $     2,838.58
 5277   St Vincent Medical Center               3/26/2019          3/26/2019        9/6/2019              10/9/2019    $                  ‐      $                       2,837.75   $     2,837.75
 5315   St Vincent Medical Center                8/6/2019            8/8/2019       9/5/2019             10/22/2019    $            10,030.56    $                      12,838.32   $     2,807.76
 5331   St Vincent Medical Center               12/6/2017          12/6/2017     12/12/2017                 4/5/2018   $             2,398.96    $                       5,190.00   $     2,791.04
 5360   St Vincent Medical Center                7/2/2018            7/2/2018     7/16/2018               7/16/2018    $                  ‐      $                       2,767.66   $     2,767.66
 5426   St Vincent Medical Center              12/15/2017         12/15/2017      7/31/2018               2/21/2019    $              (100.00)   $                       2,633.50   $     2,733.50
 5573   St Vincent Medical Center               12/6/2017          12/6/2017     12/11/2017              12/19/2017    $             2,060.42    $                       4,772.56   $     2,712.14
 5576   St Vincent Medical Center               4/23/2018          4/23/2018      4/30/2018               6/13/2018    $               679.08    $                       3,389.45   $     2,710.37
 5607   St Vincent Medical Center               2/11/2018          2/11/2018      4/17/2018               4/25/2019    $             2,248.44    $                       4,940.00   $     2,691.56
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 8 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 5635   St Vincent Medical Center              12/13/2019         12/13/2019     12/23/2019              12/31/2019    $             4,795.98   $                       7,467.49   $     2,671.51
 5645   St Vincent Medical Center                8/3/2018            8/3/2018       8/8/2018   None                    $                  ‐     $                       2,663.28   $     2,663.28
 5780   St Vincent Medical Center              11/27/2019         11/27/2019     12/11/2019              12/26/2019    $                  ‐     $                       2,644.00   $     2,644.00
 5787   St Vincent Medical Center               3/27/2018          3/27/2018        4/2/2018              4/27/2018    $                  ‐     $                       2,636.76   $     2,636.76
 5795   St Vincent Medical Center              10/21/2019         10/22/2019     10/28/2019               1/22/2020    $                  ‐     $                       2,633.50   $     2,633.50
 5794   St Vincent Medical Center               6/19/2019          6/22/2019      6/27/2019    None                    $                  ‐     $                       2,633.50   $     2,633.50
 5793   St Vincent Medical Center               7/20/2018          7/20/2018      8/13/2018               8/20/2018    $                  ‐     $                       2,633.50   $     2,633.50
 5792   St Vincent Medical Center               5/28/2018          5/28/2018      1/14/2019    None                    $                  ‐     $                       2,633.50   $     2,633.50
 5791   St Vincent Medical Center              11/27/2017         11/27/2017      5/21/2018               5/29/2018    $                  ‐     $                       2,633.50   $     2,633.50
 5790   St Vincent Medical Center                2/5/2018            2/5/2018     2/12/2018               2/20/2018    $                  ‐     $                       2,633.50   $     2,633.50
 5789   St Vincent Medical Center               11/2/2017          11/2/2017        6/1/2018   None                    $                  ‐     $                       2,633.50   $     2,633.50
 5806   St Vincent Medical Center               7/19/2018          7/19/2018      7/26/2018               5/30/2019    $             5,610.31   $                       8,237.31   $     2,627.00
 5813   St Vincent Medical Center               7/11/2018          7/11/2018      7/19/2018               7/26/2018    $                  ‐     $                       2,619.76   $     2,619.76
 5944   St Vincent Medical Center               5/31/2019          5/31/2019      7/18/2019    None                    $                  ‐     $                       2,567.09   $     2,567.09
 5945   St Vincent Medical Center               12/7/2017          12/7/2017     12/13/2017              12/20/2017    $             2,714.86   $                       5,281.75   $     2,566.89
 5971   St Vincent Medical Center               6/19/2018          6/19/2018      6/27/2018                 7/5/2018   $                  ‐     $                       2,551.18   $     2,551.18
 5995   St Vincent Medical Center               7/11/2018          7/11/2018      7/19/2018               7/26/2018    $                  ‐     $                       2,545.98   $     2,545.98
 6035   St Vincent Medical Center               6/13/2019          6/13/2019        7/9/2019              9/17/2019    $             3,080.79   $                       5,598.93   $     2,518.14
 6052   St Vincent Medical Center              12/28/2017         12/28/2017        1/2/2018                2/7/2018   $               126.23   $                       2,627.60   $     2,501.37
 6057   St Vincent Medical Center               4/11/2019          4/11/2019      4/16/2019               6/11/2019    $               127.86   $                       2,627.60   $     2,499.74
 6070   St Vincent Medical Center               4/13/2018          4/13/2018      4/18/2018               4/25/2018    $                  ‐     $                       2,495.08   $     2,495.08
 6080   St Vincent Medical Center               1/19/2018          1/19/2018      2/14/2018               2/23/2018    $               982.00   $                       3,464.97   $     2,482.97
 6081   St Vincent Medical Center               5/23/2019          5/23/2019      5/28/2019                 7/9/2019   $               145.03   $                       2,627.60   $     2,482.57
 6087   St Vincent Medical Center                2/7/2018            2/7/2018     2/12/2018                 4/2/2018   $             6,393.16   $                       8,872.98   $     2,479.82
 6088   St Vincent Medical Center                4/9/2019          4/10/2019        5/6/2019                7/9/2019   $             7,662.28   $                      10,141.91   $     2,479.63
 6131   St Vincent Medical Center               1/10/2018          1/10/2018      4/27/2018                 5/4/2018   $                  ‐     $                       2,463.25   $     2,463.25
 6133   St Vincent Medical Center              12/14/2017         12/14/2017      1/24/2018               1/31/2019    $             1,838.05   $                       4,298.11   $     2,460.06
 6191   St Vincent Medical Center              11/27/2017         11/27/2017      12/4/2017              12/12/2017    $             2,831.90   $                       5,268.10   $     2,436.20
 6261   St Vincent Medical Center               3/21/2019          3/21/2019        4/9/2019                7/1/2019   $             1,546.39   $                       3,945.81   $     2,399.42
 6579   St Vincent Medical Center               9/16/2017          9/16/2017      9/21/2017    None                    $                  ‐     $                       2,355.53   $     2,355.53
 6752   St Vincent Medical Center               11/3/2017          11/3/2017      11/8/2017              11/28/2017    $               508.72   $                       2,836.49   $     2,327.77
 6805   St Vincent Medical Center                3/1/2019            3/1/2019       3/6/2019                4/1/2019   $             4,186.51   $                       6,496.71   $     2,310.20
 6807   St Vincent Medical Center               9/10/2019          9/10/2019      10/7/2019              10/28/2019    $             3,353.37   $                       5,663.56   $     2,310.19
 6806   St Vincent Medical Center               1/11/2019          1/28/2019        2/5/2019                3/5/2019   $             3,845.91   $                       6,156.10   $     2,310.19
 6808   St Vincent Medical Center              10/15/2018         10/16/2018      11/5/2018              11/12/2018    $             3,018.03   $                       5,328.22   $     2,310.19
 6810   St Vincent Medical Center               5/25/2018          5/25/2018      5/30/2018               6/26/2018    $             3,229.82   $                       5,540.00   $     2,310.18
 6809   St Vincent Medical Center               3/16/2018          3/16/2018      3/23/2018               3/28/2018    $             3,229.82   $                       5,540.00   $     2,310.18
 6811   St Vincent Medical Center              12/24/2018         12/24/2018        1/9/2019                2/7/2019   $             3,701.55   $                       6,011.70   $     2,310.15
 6859   St Vincent Medical Center               4/10/2018          4/25/2018        5/7/2018              5/15/2018    $             2,335.24   $                       4,629.64   $     2,294.40
 6896   St Vincent Medical Center               12/7/2018          12/7/2018        1/7/2019                2/7/2019   $             3,229.82   $                       5,514.33   $     2,284.51
 7099   St Vincent Medical Center               6/19/2018          6/22/2018      6/27/2018               7/31/2018    $            43,908.69   $                      46,171.00   $     2,262.31
 7259   St Vincent Medical Center                5/2/2019            5/9/2019       6/7/2019              6/17/2019    $               678.93   $                       2,921.07   $     2,242.14
 7281   St Vincent Medical Center               9/13/2019          9/27/2019      10/7/2019              10/28/2019    $             6,604.18   $                       8,829.56   $     2,225.38
 7340   St Vincent Medical Center               12/1/2017          12/8/2017     12/13/2017               3/27/2018    $            12,929.60   $                      15,146.60   $     2,217.00
 7353   St Vincent Medical Center              11/17/2018         11/17/2018     11/26/2018               9/17/2019    $               180.18   $                       2,392.93   $     2,212.75
 7513   St Vincent Medical Center                6/9/2019          6/10/2019      6/17/2019                 7/5/2019   $             3,112.00   $                       5,290.00   $     2,178.00
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 9 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 7515   St Vincent Medical Center               5/24/2018          5/24/2018      5/29/2018               7/10/2018    $                  ‐     $                       2,176.74   $     2,176.74
 7599   St Vincent Medical Center                6/8/2018            6/8/2018    11/28/2018               7/31/2018    $                  ‐     $                       2,150.22   $     2,150.22
 7641   St Vincent Medical Center               10/9/2017          10/9/2017     12/11/2017              12/18/2017    $                  ‐     $                       2,147.62   $     2,147.62
 7686   St Vincent Medical Center               1/23/2018          1/24/2018      1/29/2018               2/26/2018    $             3,051.29   $                       5,190.00   $     2,138.71
 7690   St Vincent Medical Center               4/13/2019          4/13/2019      5/22/2019               5/31/2019    $               411.41   $                       2,548.50   $     2,137.09
 7755   St Vincent Medical Center               1/31/2018          1/31/2018        2/5/2018              2/26/2018    $             3,290.45   $                       5,420.88   $     2,130.43
 7756   St Vincent Medical Center               10/2/2019          10/2/2019      10/9/2019              11/26/2019    $             4,928.83   $                       7,059.25   $     2,130.42
 7831   St Vincent Medical Center              11/16/2018         11/16/2018     11/21/2018              11/30/2018    $             1,003.79   $                       3,116.16   $     2,112.37
 7854   St Vincent Medical Center               8/14/2019          8/14/2019      1/31/2020    None                    $                  ‐     $                       2,100.38   $     2,100.38
 7905   St Vincent Medical Center              11/14/2017         11/14/2017     11/20/2017              11/30/2017    $             6,364.78   $                       8,446.61   $     2,081.83
 7939   St Vincent Medical Center               8/11/2018          8/11/2018      12/7/2018               8/29/2018    $                  ‐     $                       2,073.96   $     2,073.96
 7947   St Vincent Medical Center               5/15/2019          5/22/2019        6/7/2019              6/13/2019    $                  ‐     $                       2,070.75   $     2,070.75
 7978   St Vincent Medical Center                9/9/2019          9/13/2019      10/2/2019              12/16/2019    $            14,695.60   $                      16,745.60   $     2,050.00
 7981   St Vincent Medical Center               10/5/2017          10/5/2017     10/10/2017              11/20/2017    $                  ‐     $                       2,048.26   $     2,048.26
 8006   St Vincent Medical Center                2/3/2018            2/3/2018       2/8/2018              2/15/2018    $               582.78   $                       2,625.25   $     2,042.47
 8020   St Vincent Medical Center               4/24/2019          4/24/2019      4/29/2019               6/24/2019    $             1,026.55   $                       3,061.64   $     2,035.09
 8021   St Vincent Medical Center              10/12/2018         10/12/2018        1/3/2019              4/24/2019    $             5,598.55   $                       7,633.55   $     2,035.00
 8050   St Vincent Medical Center               12/9/2019          12/9/2019     12/16/2019               1/29/2020    $             3,329.15   $                       5,351.56   $     2,022.41
 8068   St Vincent Medical Center              12/26/2017         12/26/2017        1/2/2018              1/10/2018    $               943.01   $                       2,956.86   $     2,013.85
 8072   St Vincent Medical Center              10/15/2018         10/15/2018     10/22/2018              10/29/2018    $               296.56   $                       2,308.50   $     2,011.94
 8105   St Vincent Medical Center              12/28/2017         12/28/2017        1/4/2018   None                    $                  ‐     $                       2,004.43   $     2,004.43
 8113   St Vincent Medical Center              10/26/2017         10/26/2017     10/31/2017               11/8/2017    $                  ‐     $                       1,998.99   $     1,998.99
 8124   St Vincent Medical Center               5/25/2018          5/29/2018        6/6/2018              7/30/2018    $            17,017.25   $                      19,013.76   $     1,996.51
 8136   St Vincent Medical Center              10/19/2018         10/23/2018     10/29/2018              11/12/2018    $            18,833.42   $                      20,823.48   $     1,990.06
 8219   St Vincent Medical Center                5/8/2018            5/8/2018     5/16/2018               5/24/2018    $               644.03   $                       2,612.60   $     1,968.57
 8282   St Vincent Medical Center                8/7/2019            8/9/2019     9/19/2019              10/22/2019    $             1,387.00   $                       3,330.00   $     1,943.00
 8301   St Vincent Medical Center               7/30/2019          7/30/2019        9/4/2019             10/29/2019    $                  ‐     $                       1,933.74   $     1,933.74
 8317   St Vincent Medical Center              11/10/2017         11/10/2017     11/15/2017               12/4/2017    $             8,485.48   $                      10,409.69   $     1,924.21
 8341   St Vincent Medical Center               6/22/2019          6/22/2019      6/28/2019    None                    $                  ‐     $                       1,917.04   $     1,917.04
 8344   St Vincent Medical Center                4/6/2018            4/6/2018     4/11/2018                 7/3/2018   $             8,320.00   $                      10,236.11   $     1,916.11
 8363   St Vincent Medical Center               9/23/2017          9/24/2017      9/29/2017              10/11/2017    $             2,946.55   $                       4,851.60   $     1,905.05
 8366   St Vincent Medical Center               9/12/2019          9/12/2019      9/18/2019               11/5/2019    $               896.81   $                       2,800.00   $     1,903.19
 8376   St Vincent Medical Center               7/22/2019          7/22/2019      7/29/2019                 8/5/2019   $             2,906.84   $                       4,807.06   $     1,900.22
 8380   St Vincent Medical Center               11/6/2019          11/6/2019     11/11/2019              12/18/2019    $             3,229.82   $                       5,130.04   $     1,900.22
 8379   St Vincent Medical Center               3/26/2019          3/26/2019      4/12/2019                 8/6/2019   $             3,229.82   $                       5,130.04   $     1,900.22
 8378   St Vincent Medical Center               3/28/2019          3/28/2019        4/2/2019                4/9/2019   $             3,229.82   $                       5,130.04   $     1,900.22
 8377   St Vincent Medical Center              12/18/2018         12/18/2018     12/24/2018              12/31/2018    $             3,229.82   $                       5,130.04   $     1,900.22
 8425   St Vincent Medical Center               9/23/2017          9/23/2017        2/4/2019   None                    $                  ‐     $                       1,882.92   $     1,882.92
 8427   St Vincent Medical Center                7/4/2019            7/4/2019    10/30/2019    None                    $                  ‐     $                       1,881.48   $     1,881.48
 8548   St Vincent Medical Center               4/22/2018          4/23/2018      4/30/2018                 5/7/2018   $               245.13   $                       2,120.76   $     1,875.63
 8656   St Vincent Medical Center               2/14/2018          2/14/2018      2/20/2018               2/28/2018    $             1,242.97   $                       3,072.65   $     1,829.68
 8674   St Vincent Medical Center               4/23/2019          4/24/2019      6/27/2019                 7/5/2019   $               661.46   $                       2,483.50   $     1,822.04
 8711   St Vincent Medical Center                3/4/2019            3/4/2019     4/18/2019               4/25/2019    $               478.44   $                       2,283.50   $     1,805.06
 8755   St Vincent Medical Center              12/28/2017         12/28/2017        1/3/2018              1/11/2018    $             7,839.59   $                       9,637.10   $     1,797.51
 8762   St Vincent Medical Center              12/13/2018         12/13/2018      2/10/2020               1/29/2019    $               514.30   $                       2,308.50   $     1,794.20
 8817   St Vincent Medical Center               6/10/2019          6/11/2019      6/19/2019               6/27/2019    $               212.55   $                       2,001.47   $     1,788.92
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 10 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 8831   St Vincent Medical Center                2/8/2019            2/8/2019     2/28/2019    None                    $                  ‐     $                       1,783.14   $     1,783.14
 8851   St Vincent Medical Center              11/27/2019         11/27/2019      12/2/2019               1/29/2020    $             3,290.45   $                       5,068.00   $     1,777.55
 8850   St Vincent Medical Center               6/19/2019          6/19/2019      6/24/2019               7/16/2019    $             3,290.45   $                       5,068.00   $     1,777.55
 8849   St Vincent Medical Center               3/20/2019          3/20/2019      3/25/2019               4/16/2019    $             3,290.45   $                       5,068.00   $     1,777.55
 8848   St Vincent Medical Center               2/20/2019          2/20/2019      2/25/2019               3/18/2019    $             3,290.45   $                       5,068.00   $     1,777.55
 8847   St Vincent Medical Center               2/13/2019          2/13/2019      2/19/2019               3/18/2019    $             3,290.45   $                       5,068.00   $     1,777.55
 8846   St Vincent Medical Center                1/9/2019            1/9/2019     1/15/2019               2/12/2019    $             3,290.45   $                       5,068.00   $     1,777.55
 8845   St Vincent Medical Center               8/29/2018          8/29/2018      9/11/2018              10/18/2018    $             3,290.45   $                       5,068.00   $     1,777.55
 8852   St Vincent Medical Center              11/21/2018         11/21/2018     11/27/2018               12/4/2018    $             2,032.36   $                       3,809.91   $     1,777.55
 8867   St Vincent Medical Center                2/5/2019            2/5/2019     2/13/2019                 3/8/2019   $             4,400.93   $                       6,175.68   $     1,774.75
 8938   St Vincent Medical Center               4/10/2019          4/10/2019      4/15/2019               5/28/2019    $             2,978.55   $                       4,730.93   $     1,752.38
 8962   St Vincent Medical Center               12/4/2019         12/30/2019        1/6/2020   None                    $                  ‐     $                       1,752.00   $     1,752.00
 8976   St Vincent Medical Center              12/10/2018         12/10/2018      1/14/2019               2/15/2019    $               620.33   $                       2,369.72   $     1,749.39
 8975   St Vincent Medical Center              11/15/2018         11/28/2018     12/11/2018               1/10/2019    $               620.33   $                       2,369.72   $     1,749.39
 8991   St Vincent Medical Center                5/2/2019            5/2/2019     12/9/2019               1/28/2020    $                  ‐     $                       1,746.21   $     1,746.21
 9069   St Vincent Medical Center               6/23/2018          6/24/2018      6/29/2018               8/31/2018    $                  ‐     $                       1,724.28   $     1,724.28
 9068   St Vincent Medical Center              12/28/2017         12/28/2017        1/8/2018              1/19/2018    $                  ‐     $                       1,724.28   $     1,724.28
 9124   St Vincent Medical Center              10/22/2018         10/22/2018      12/5/2018               11/7/2018    $                  ‐     $                       1,701.94   $     1,701.94
 9152   St Vincent Medical Center                9/5/2019            9/6/2019    11/20/2019              11/27/2019    $             1,700.00   $                       3,400.00   $     1,700.00
 9151   St Vincent Medical Center                6/4/2019            6/6/2019     6/26/2019               7/15/2019    $             1,700.00   $                       3,400.00   $     1,700.00
 9150   St Vincent Medical Center                5/4/2019            5/5/2019     5/16/2019    None                    $                  ‐     $                       1,700.00   $     1,700.00
 9149   St Vincent Medical Center              12/14/2018         12/14/2018     12/20/2018                 1/4/2019   $                  ‐     $                       1,700.00   $     1,700.00
 9148   St Vincent Medical Center               2/14/2018          2/15/2018      2/20/2018               3/14/2018    $                  ‐     $                       1,700.00   $     1,700.00
 9182   St Vincent Medical Center                2/6/2018            2/6/2018     4/26/2018                 5/3/2018   $               942.89   $                       2,633.50   $     1,690.61
 9240   St Vincent Medical Center               6/21/2018          6/21/2018      6/27/2018                 7/6/2018   $                  ‐     $                       1,674.77   $     1,674.77
 9294   St Vincent Medical Center                3/6/2019            3/6/2019     3/13/2019                 4/9/2019   $             3,325.02   $                       4,990.14   $     1,665.12
 9296   St Vincent Medical Center              11/16/2018         11/16/2018     12/11/2018                 1/7/2019   $             4,463.34   $                       6,128.43   $     1,665.09
 9297   St Vincent Medical Center                3/6/2019            3/6/2019     3/15/2019                 4/9/2019   $             3,395.63   $                       5,060.71   $     1,665.08
 9309   St Vincent Medical Center              10/18/2018         10/18/2018      11/2/2018              11/14/2018    $               965.12   $                       2,627.60   $     1,662.48
 9308   St Vincent Medical Center                7/2/2019            7/2/2019       7/8/2019              8/27/2019    $               965.12   $                       2,627.60   $     1,662.48
 9392   St Vincent Medical Center               6/11/2018          6/12/2018      6/27/2018                 7/5/2018   $                  ‐     $                       1,624.35   $     1,624.35
 9394   St Vincent Medical Center               5/31/2018          5/31/2018     10/24/2019              10/31/2019    $             7,120.79   $                       8,744.74   $     1,623.95
 9397   St Vincent Medical Center              12/14/2017         12/19/2017        1/9/2018                3/5/2018   $             6,876.48   $                       8,500.00   $     1,623.52
 9412   St Vincent Medical Center                3/6/2018            3/6/2018     5/16/2018               5/23/2018    $               690.37   $                       2,308.50   $     1,618.13
 9460   St Vincent Medical Center               8/16/2018          8/16/2018      8/21/2018               9/12/2018    $             1,742.19   $                       3,356.00   $     1,613.81
 9482   St Vincent Medical Center               1/31/2019          1/31/2019      2/28/2019               6/17/2019    $             1,523.80   $                       3,132.80   $     1,609.00
 9483   St Vincent Medical Center               1/24/2019          1/24/2019        5/2/2019              5/24/2019    $                  ‐     $                       1,608.81   $     1,608.81
 9532   St Vincent Medical Center               5/14/2019          5/28/2019      7/30/2019               8/21/2019    $            43,902.00   $                      45,500.00   $     1,598.00
 9534   St Vincent Medical Center               9/25/2018          9/25/2018     10/16/2018              10/24/2018    $               528.26   $                       2,125.18   $     1,596.92
 9536   St Vincent Medical Center               6/22/2019          6/22/2019        8/9/2019              8/20/2019    $                  ‐     $                       1,596.65   $     1,596.65
 9553   St Vincent Medical Center                9/7/2017            9/7/2017     2/21/2018               5/16/2018    $                  ‐     $                       1,589.69   $     1,589.69
 9590   St Vincent Medical Center               7/31/2018          7/31/2018      8/21/2019               8/28/2019    $               538.84   $                       2,109.94   $     1,571.10
 9598   St Vincent Medical Center               7/16/2019          7/16/2019      8/26/2019                 9/4/2019   $               380.38   $                       1,948.90   $     1,568.52
 9720   St Vincent Medical Center               6/22/2018          6/22/2018      7/16/2018               7/25/2018    $             5,720.07   $                       7,271.24   $     1,551.17
 9753   St Vincent Medical Center               6/25/2018          6/25/2018      7/13/2018               8/31/2018    $                  ‐     $                       1,542.57   $     1,542.57
 9791   St Vincent Medical Center                5/1/2018            5/1/2018       5/7/2018              5/15/2018    $               757.19   $                       2,283.50   $     1,526.31
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 11 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 9814   St Vincent Medical Center                9/7/2018            9/7/2018     9/12/2018               9/19/2018    $               630.38   $                       2,149.39   $     1,519.01
 9819   St Vincent Medical Center               1/11/2018          1/11/2018      4/27/2018                 5/7/2018   $               865.50   $                       2,383.50   $     1,518.00
 9832   St Vincent Medical Center               9/17/2018          9/17/2018      9/24/2018               10/4/2018    $             8,529.14   $                      10,041.11   $     1,511.97
 9833   St Vincent Medical Center               7/17/2019          7/17/2019      9/13/2019    None                    $                  ‐     $                       1,511.90   $     1,511.90
 9852   St Vincent Medical Center              10/29/2019         10/29/2019      11/4/2019    None                    $                  ‐     $                       1,505.09   $     1,505.09
 9856   St Vincent Medical Center                1/1/2018            1/1/2018     1/10/2018               1/18/2018    $               421.24   $                       1,924.57   $     1,503.33
 9923   St Vincent Medical Center              12/12/2018         12/12/2018     12/18/2018               2/20/2019    $               448.33   $                       1,929.83   $     1,481.50
 9993   St Vincent Medical Center                1/4/2018            1/4/2018     1/19/2018    None                    $                  ‐     $                       1,463.89   $     1,463.89
10000   St Vincent Medical Center               11/9/2017         11/10/2017     11/15/2017    None                    $                  ‐     $                       1,460.41   $     1,460.41
10064   St Vincent Medical Center              10/26/2018         10/26/2018     12/27/2018               4/26/2019    $                62.00   $                       1,504.75   $     1,442.75
10078   St Vincent Medical Center                5/4/2018            5/9/2018       6/7/2018              8/16/2018    $                  ‐     $                       1,437.00   $     1,437.00
10089   St Vincent Medical Center              12/13/2017         12/13/2017        1/5/2018              1/16/2018    $                  ‐     $                       1,435.00   $     1,435.00
10117   St Vincent Medical Center               3/24/2018          3/24/2018      5/16/2018    None                    $                  ‐     $                       1,431.19   $     1,431.19
10141   St Vincent Medical Center               9/23/2017          9/26/2017      10/2/2017              10/11/2017    $                  ‐     $                       1,427.01   $     1,427.01
10144   St Vincent Medical Center               7/27/2017          3/11/2019      3/18/2019               3/25/2019    $                  ‐     $                       1,426.18   $     1,426.18
10151   St Vincent Medical Center                8/6/2019            8/6/2019     8/12/2019               9/27/2019    $             3,016.22   $                       4,439.24   $     1,423.02
10160   St Vincent Medical Center                2/5/2018            2/5/2018     2/12/2018               2/20/2018    $                  ‐     $                       1,420.34   $     1,420.34
10159   St Vincent Medical Center               1/31/2018          1/31/2018        2/5/2018   None                    $                  ‐     $                       1,420.34   $     1,420.34
10158   St Vincent Medical Center                2/3/2018            2/3/2018       2/8/2018              4/10/2018    $                  ‐     $                       1,420.34   $     1,420.34
10157   St Vincent Medical Center               11/9/2017          11/9/2017     11/15/2017              11/22/2017    $                  ‐     $                       1,420.34   $     1,420.34
10156   St Vincent Medical Center              11/10/2017         11/10/2017     11/17/2017              11/16/2019    $                  ‐     $                       1,420.34   $     1,420.34
10169   St Vincent Medical Center               8/23/2019          8/23/2019      11/1/2019    None                    $                  ‐     $                       1,416.91   $     1,416.91
10183   St Vincent Medical Center               11/9/2017         11/10/2017     11/17/2017                 1/4/2018   $             6,888.03   $                       8,302.61   $     1,414.58
10187   St Vincent Medical Center               5/21/2018          5/21/2018      6/14/2018               7/19/2018    $               341.62   $                       1,754.34   $     1,412.72
10203   St Vincent Medical Center               5/28/2019          5/28/2019      7/11/2019               8/27/2019    $             3,727.16   $                       5,130.04   $     1,402.88
10223   St Vincent Medical Center                7/4/2019            7/4/2019     7/19/2019               7/31/2019    $                81.75   $                       1,480.70   $     1,398.95
10242   St Vincent Medical Center              10/25/2018         10/25/2018     11/27/2018              12/20/2018    $             3,016.19   $                       4,408.69   $     1,392.50
10258   St Vincent Medical Center               11/1/2017          11/9/2017     12/14/2017               1/17/2018    $               285.98   $                       1,673.01   $     1,387.03
10270   St Vincent Medical Center               9/25/2018          9/26/2018      9/24/2019    None                    $                  ‐     $                       1,387.00   $     1,387.00
10264   St Vincent Medical Center               9/25/2018          9/26/2018      10/8/2018              11/19/2018    $                  ‐     $                       1,387.00   $     1,387.00
10277   St Vincent Medical Center                1/4/2018            1/4/2018       1/9/2018              1/17/2018    $                  ‐     $                       1,386.00   $     1,386.00
10282   St Vincent Medical Center               7/24/2019          7/24/2019        8/2/2019                8/9/2019   $               577.48   $                       1,962.36   $     1,384.88
10283   St Vincent Medical Center               1/22/2019          1/22/2019        2/7/2019              2/14/2019    $             1,845.72   $                       3,229.66   $     1,383.94
10295   St Vincent Medical Center               6/20/2019          6/26/2019      7/15/2019    None                    $                  ‐     $                       1,380.71   $     1,380.71
10317   St Vincent Medical Center                7/3/2018          7/10/2018      1/13/2020    None                    $                  ‐     $                       1,374.00   $     1,374.00
10329   St Vincent Medical Center               1/30/2018          1/30/2018        3/1/2019   None                    $                  ‐     $                       1,370.97   $     1,370.97
10331   St Vincent Medical Center              12/21/2017         12/21/2017      4/30/2018              12/23/2019    $               752.83   $                       2,123.27   $     1,370.44
10369   St Vincent Medical Center               9/18/2017          9/18/2017        2/6/2018                4/5/2018   $             8,108.50   $                       9,466.58   $     1,358.08
10428   St Vincent Medical Center               8/25/2018          8/25/2018     10/19/2018              10/29/2018    $                  ‐     $                       1,340.87   $     1,340.87
10443   St Vincent Medical Center               12/6/2017          12/6/2017     12/13/2017              12/21/2017    $             1,034.42   $                       2,371.39   $     1,336.97
10454   St Vincent Medical Center               9/27/2018          9/27/2018      10/4/2018               8/20/2019    $             1,304.38   $                       2,633.50   $     1,329.12
10476   St Vincent Medical Center               3/29/2019          3/29/2019      4/29/2019               7/24/2019    $             1,278.29   $                       2,597.81   $     1,319.52
10500   St Vincent Medical Center              10/24/2019         10/27/2019      11/1/2019    None                    $                  ‐     $                       1,314.87   $     1,314.87
10499   St Vincent Medical Center               8/19/2019          8/19/2019      8/26/2019               8/30/2019    $                  ‐     $                       1,314.87   $     1,314.87
10530   St Vincent Medical Center                3/7/2019            3/7/2019     3/15/2019    None                    $                  ‐     $                       1,312.35   $     1,312.35
10567   St Vincent Medical Center               9/30/2018          9/30/2018     11/30/2018               1/23/2019    $               223.52   $                       1,524.07   $     1,300.55
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 12 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
10595   St Vincent Medical Center                3/2/2019            3/2/2019     3/13/2019               4/17/2019    $                  ‐     $                       1,295.80   $     1,295.80
10601   St Vincent Medical Center              12/19/2018         12/29/2018      1/15/2019               1/24/2019    $             1,779.07   $                       3,072.60   $     1,293.53
10624   St Vincent Medical Center               11/4/2018          11/4/2018      11/9/2018              11/16/2018    $               209.95   $                       1,496.70   $     1,286.75
10630   St Vincent Medical Center               8/12/2019          8/30/2019     10/16/2019              11/25/2019    $             1,681.33   $                       2,965.16   $     1,283.83
10669   St Vincent Medical Center               8/11/2018          8/11/2018      8/16/2018               8/22/2018    $                  ‐     $                       1,274.00   $     1,274.00
10683   St Vincent Medical Center              12/12/2019         12/12/2019     12/20/2019              12/30/2019    $                  ‐     $                       1,269.74   $     1,269.74
10686   St Vincent Medical Center               2/26/2019          2/26/2019        3/4/2019   None                    $                  ‐     $                       1,269.05   $     1,269.05
10699   St Vincent Medical Center              10/14/2019         10/14/2019      11/6/2019              12/18/2019    $             1,843.54   $                       3,109.94   $     1,266.40
10760   St Vincent Medical Center              12/11/2018         12/11/2018     12/21/2018              12/31/2018    $               154.06   $                       1,410.89   $     1,256.83
10771   St Vincent Medical Center               1/16/2018          1/16/2018      4/10/2018               4/18/2018    $             5,014.26   $                       6,267.83   $     1,253.57
10895   St Vincent Medical Center               8/23/2018          8/25/2018      8/30/2018              11/27/2018    $             8,797.52   $                      10,017.84   $     1,220.32
10933   St Vincent Medical Center               3/21/2018          3/21/2018        4/5/2018              6/25/2018    $             1,690.69   $                       2,900.00   $     1,209.31
10939   St Vincent Medical Center               3/13/2018          3/13/2018      4/13/2018               5/22/2018    $             1,939.19   $                       3,147.14   $     1,207.95
10949   St Vincent Medical Center               9/27/2017          10/4/2017     10/10/2017              10/24/2017    $            11,018.57   $                      12,224.18   $     1,205.61
10971   St Vincent Medical Center               11/8/2017          11/8/2017      12/7/2017              12/14/2017    $                  ‐     $                       1,195.16   $     1,195.16
11009   St Vincent Medical Center              10/26/2017         10/30/2017      11/2/2017               2/21/2018    $             5,473.00   $                       6,660.00   $     1,187.00
11048   St Vincent Medical Center               2/13/2018          2/16/2018      4/25/2018                 5/3/2018   $               179.02   $                       1,353.40   $     1,174.38
11051   St Vincent Medical Center               7/20/2019          7/21/2019        9/3/2019   None                    $                  ‐     $                       1,173.90   $     1,173.90
11127   St Vincent Medical Center                7/1/2019            7/2/2019     7/11/2019               7/19/2019    $             1,642.53   $                       2,801.92   $     1,159.39
11184   St Vincent Medical Center               4/18/2019          4/18/2019        5/8/2019                6/4/2019   $             1,937.99   $                       3,085.14   $     1,147.15
11186   St Vincent Medical Center                1/8/2019            1/8/2019       2/5/2019                3/5/2019   $             1,618.49   $                       2,765.60   $     1,147.11
11185   St Vincent Medical Center                7/3/2018            7/3/2018     8/14/2018              11/20/2018    $             1,618.49   $                       2,765.60   $     1,147.11
11200   St Vincent Medical Center                9/3/2019            9/3/2019     10/7/2019              10/28/2019    $             1,618.49   $                       2,764.40   $     1,145.91
11201   St Vincent Medical Center               9/16/2019          9/16/2019      10/7/2019              10/28/2019    $             1,964.45   $                       3,110.32   $     1,145.87
11224   St Vincent Medical Center               4/18/2018          4/18/2018      5/10/2018               6/14/2018    $               276.58   $                       1,420.34   $     1,143.76
11225   St Vincent Medical Center              12/19/2019         12/19/2019        1/8/2020              7/30/2020    $             1,937.45   $                       3,080.96   $     1,143.51
11233   St Vincent Medical Center               11/6/2019          11/6/2019     11/12/2019              11/20/2019    $                  ‐     $                       1,142.08   $     1,142.08
11248   St Vincent Medical Center               5/14/2018          5/22/2018        6/7/2018              7/24/2018    $             1,946.05   $                       3,084.14   $     1,138.09
11283   St Vincent Medical Center               10/1/2017          10/1/2017     11/13/2017              11/30/2017    $               421.24   $                       1,547.48   $     1,126.24
11301   St Vincent Medical Center               3/29/2019          3/31/2019      4/17/2019               6/17/2019    $             1,410.00   $                       2,532.00   $     1,122.00
11324   St Vincent Medical Center               11/7/2017          11/7/2017     11/13/2017              11/20/2017    $                  ‐     $                       1,116.05   $     1,116.05
11327   St Vincent Medical Center               9/26/2019          9/26/2019      11/5/2019              10/17/2019    $                  ‐     $                       1,115.50   $     1,115.50
11339   St Vincent Medical Center                5/3/2019            5/3/2019       6/7/2019              6/28/2019    $                  ‐     $                       1,114.54   $     1,114.54
11373   St Vincent Medical Center                9/3/2019            9/3/2019     9/12/2019               1/17/2020    $            10,049.59   $                      11,159.10   $     1,109.51
11383   St Vincent Medical Center               12/4/2018         12/26/2018      1/17/2019                 3/3/2020   $            22,908.10   $                      24,015.58   $     1,107.48
11392   St Vincent Medical Center                7/1/2019            7/1/2019     7/15/2019               7/22/2019    $                  ‐     $                       1,105.65   $     1,105.65
11391   St Vincent Medical Center               2/22/2019          2/22/2019      2/27/2019                 3/6/2019   $                  ‐     $                       1,105.65   $     1,105.65
11433   St Vincent Medical Center              10/10/2018         10/24/2018     10/29/2018                 4/4/2019   $           134,577.79   $                     135,674.93   $     1,097.14
11561   St Vincent Medical Center              12/10/2019         12/10/2019      1/21/2020               7/23/2020    $             2,709.64   $                       3,780.21   $     1,070.57
11562   St Vincent Medical Center               6/19/2018          6/19/2018      6/25/2018    None                    $                  ‐     $                       1,070.34   $     1,070.34
11607   St Vincent Medical Center               7/28/2019          7/31/2019        8/5/2019              8/12/2019    $                43.23   $                       1,105.65   $     1,062.42
11606   St Vincent Medical Center               1/10/2019          1/10/2019        2/4/2019                3/5/2019   $                43.23   $                       1,105.65   $     1,062.42
11644   St Vincent Medical Center               12/5/2019          12/5/2019     12/13/2019               1/17/2020    $             1,755.76   $                       2,813.16   $     1,057.40
11649   St Vincent Medical Center               7/24/2018          7/24/2018      11/1/2018              12/18/2018    $                49.26   $                       1,105.65   $     1,056.39
11676   St Vincent Medical Center               5/17/2019          5/17/2019      5/24/2019                 7/3/2019   $                55.75   $                       1,105.65   $     1,049.90
11701   St Vincent Medical Center              11/29/2018          12/6/2018        1/4/2019              8/12/2019    $            23,540.85   $                      24,585.85   $     1,045.00
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 13 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
11705   St Vincent Medical Center              12/29/2017         12/29/2017        1/8/2018              1/17/2018    $                  ‐     $                       1,044.24   $     1,044.24
11706   St Vincent Medical Center               1/22/2018          1/22/2018      1/29/2018                 2/5/2018   $               519.13   $                       1,563.37   $     1,044.24
11747   St Vincent Medical Center               2/14/2019          2/18/2019      6/13/2019               7/23/2019    $             4,176.97   $                       5,216.14   $     1,039.17
11752   St Vincent Medical Center              12/16/2019         12/17/2019      1/21/2020                 2/4/2020   $                  ‐     $                       1,037.41   $     1,037.41
11767   St Vincent Medical Center              11/21/2017         11/21/2017        3/6/2019              3/13/2019    $                  ‐     $                       1,034.83   $     1,034.83
11820   St Vincent Medical Center              10/10/2017         10/10/2017     10/16/2017              10/24/2017    $               447.88   $                       1,473.48   $     1,025.60
11952   St Vincent Medical Center               6/22/2018          6/22/2018      6/27/2018                 7/5/2018   $                  ‐     $                         999.10   $       999.10
11951   St Vincent Medical Center                5/7/2018            5/7/2018     5/15/2018               5/22/2018    $                  ‐     $                         999.10   $       999.10
11955   St Vincent Medical Center               4/14/2018          4/14/2018      4/19/2018               4/26/2018    $                71.24   $                       1,070.34   $       999.10
11954   St Vincent Medical Center               1/23/2018          1/23/2018      4/10/2018               4/17/2018    $                71.24   $                       1,070.34   $       999.10
11953   St Vincent Medical Center               12/8/2017          12/8/2017     12/14/2017              12/21/2017    $               421.24   $                       1,420.34   $       999.10
11981   St Vincent Medical Center               8/10/2018          8/10/2018        9/5/2018             10/10/2018    $             1,690.69   $                       2,685.40   $       994.71
11980   St Vincent Medical Center                8/3/2018            8/3/2018       9/5/2018             10/10/2018    $             1,690.69   $                       2,685.40   $       994.71
12014   St Vincent Medical Center               4/25/2019          4/25/2019        5/8/2019              5/16/2019    $               704.58   $                       1,694.01   $       989.43
12088   St Vincent Medical Center               6/18/2019          6/18/2019      6/27/2019                 7/8/2019   $             8,418.25   $                       9,395.21   $       976.96
12113   St Vincent Medical Center                4/9/2019            4/9/2019     4/23/2019               4/30/2019    $                71.24   $                       1,044.49   $       973.25
12114   St Vincent Medical Center                6/7/2018          6/21/2018      7/10/2018              10/15/2018    $             1,611.21   $                       2,584.45   $       973.24
12131   St Vincent Medical Center               6/27/2019          6/27/2019        7/2/2019                9/4/2019   $               127.86   $                       1,097.87   $       970.01
12147   St Vincent Medical Center              11/13/2018         11/13/2018     11/19/2018               5/23/2019    $            11,920.42   $                      12,888.00   $       967.58
12152   St Vincent Medical Center               9/26/2017          9/29/2017     10/10/2017              10/24/2017    $             8,646.00   $                       9,613.00   $       967.00
12207   St Vincent Medical Center               7/16/2019          7/16/2019      7/22/2019               8/27/2019    $               956.69   $                       1,913.42   $       956.73
12275   St Vincent Medical Center               1/31/2018          1/31/2018        2/5/2018              2/13/2018    $                  ‐     $                         943.77   $       943.77
12293   St Vincent Medical Center               9/19/2018          9/19/2018      10/3/2018              12/11/2018    $             5,806.26   $                       6,745.63   $       939.37
12384   St Vincent Medical Center                5/8/2018          5/31/2018      10/4/2018              11/14/2018    $            58,322.45   $                      59,244.62   $       922.17
12421   St Vincent Medical Center               3/25/2019          3/25/2019      5/23/2019    None                    $                  ‐     $                         915.78   $       915.78
12441   St Vincent Medical Center              11/21/2017         11/21/2017     12/15/2017    None                    $                  ‐     $                         911.44   $       911.44
12455   St Vincent Medical Center                8/6/2018            8/6/2018     8/20/2018               1/22/2019    $            37,126.07   $                      38,033.74   $       907.67
12479   St Vincent Medical Center               12/6/2019          1/10/2020      1/24/2020               3/30/2020    $             2,472.34   $                       3,374.60   $       902.26
12482   St Vincent Medical Center               12/4/2018          12/4/2018     12/28/2018               4/10/2019    $                  ‐     $                         901.58   $       901.58
12528   St Vincent Medical Center               1/14/2018          1/14/2018      3/26/2019               3/29/2019    $                  ‐     $                         895.64   $       895.64
12622   St Vincent Medical Center               1/26/2018          1/27/2018        2/1/2018                2/9/2018   $             7,891.41   $                       8,768.23   $       876.82
12626   St Vincent Medical Center               12/2/2019         12/19/2019        1/6/2020   None                    $                  ‐     $                         876.00   $       876.00
12634   St Vincent Medical Center               5/14/2019          5/14/2019      5/20/2019               1/22/2020    $                  ‐     $                         873.55   $       873.55
12643   St Vincent Medical Center              10/31/2019         11/15/2019     11/22/2019               2/20/2020    $            42,648.70   $                      43,520.44   $       871.74
12675   St Vincent Medical Center                2/1/2019            2/1/2019       2/7/2019                3/5/2019   $               806.89   $                       1,671.75   $       864.86
12694   St Vincent Medical Center                6/5/2018            6/5/2018       7/5/2018             11/20/2018    $             1,269.40   $                       2,130.30   $       860.90
12698   St Vincent Medical Center               12/6/2019          12/6/2019      1/24/2020               3/19/2020    $                  ‐     $                         859.99   $       859.99
12702   St Vincent Medical Center               1/31/2019          1/31/2019      2/21/2019               2/13/2019    $               778.61   $                       1,637.76   $       859.15
12703   St Vincent Medical Center               1/12/2019          1/12/2019      2/26/2019                 3/5/2019   $                  ‐     $                         859.13   $       859.13
12713   St Vincent Medical Center                8/2/2018            8/2/2018     8/20/2018               10/5/2018    $            13,470.79   $                      14,328.40   $       857.61
12741   St Vincent Medical Center               5/22/2019          5/22/2019        6/7/2019              6/18/2019    $                  ‐     $                         850.68   $       850.68
12747   St Vincent Medical Center                8/1/2018          8/16/2018        9/5/2018              9/12/2018    $               996.27   $                       1,846.16   $       849.89
12758   St Vincent Medical Center              11/20/2017         11/20/2017      1/11/2018                 6/7/2018   $             7,709.70   $                       8,557.10   $       847.40
12767   St Vincent Medical Center               8/30/2018          8/31/2018     12/18/2018    None                    $                  ‐     $                         844.04   $       844.04
12793   St Vincent Medical Center               6/15/2019          6/15/2019      1/23/2020               1/30/2020    $                  ‐     $                         837.16   $       837.16
12806   St Vincent Medical Center               4/25/2018          4/25/2018      4/30/2018    None                    $                  ‐     $                         835.00   $       835.00
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 14 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
12805   St Vincent Medical Center                1/5/2018            1/5/2018     1/18/2018    None                    $                  ‐     $                         835.00   $      835.00
12804   St Vincent Medical Center                1/7/2018            1/8/2018     1/19/2018               1/26/2018    $                  ‐     $                         835.00   $      835.00
12812   St Vincent Medical Center                7/7/2018          7/10/2018      7/26/2018               9/17/2018    $             4,086.00   $                       4,920.00   $      834.00
12826   St Vincent Medical Center               2/25/2019          2/25/2019        3/8/2019              3/15/2019    $                  ‐     $                         832.15   $      832.15
12891   St Vincent Medical Center               1/14/2019          1/14/2019      4/23/2019                 3/3/2020   $                  ‐     $                         818.21   $      818.21
12894   St Vincent Medical Center               3/20/2019          3/20/2019        4/8/2019              4/16/2019    $                  ‐     $                         817.03   $      817.03
12899   St Vincent Medical Center               6/27/2019          6/27/2019      7/15/2019               7/23/2019    $               565.77   $                       1,382.20   $      816.43
12908   St Vincent Medical Center               2/22/2019          2/22/2019      4/25/2019               6/25/2019    $             3,050.63   $                       3,865.59   $      814.96
12996   St Vincent Medical Center              12/10/2019         12/10/2019     12/17/2019               1/28/2020    $             1,754.54   $                       2,554.42   $      799.88
12997   St Vincent Medical Center                3/5/2019            3/5/2019     3/18/2019               6/11/2019    $               215.90   $                       1,015.50   $      799.60
13008   St Vincent Medical Center               1/24/2019          1/24/2019        3/4/2019   None                    $                  ‐     $                         798.06   $      798.06
13022   St Vincent Medical Center               3/15/2019          3/15/2019        4/5/2019              4/18/2019    $                  ‐     $                         794.56   $      794.56
13035   St Vincent Medical Center              10/18/2017         10/18/2017      7/26/2019                 8/7/2019   $                  ‐     $                         792.30   $      792.30
13090   St Vincent Medical Center               1/19/2018          1/19/2018      1/24/2018    None                    $                  ‐     $                         784.00   $      784.00
13141   St Vincent Medical Center               9/15/2017          9/15/2017      9/20/2017               2/28/2018    $                  ‐     $                         774.88   $      774.88
13145   St Vincent Medical Center                7/5/2018            7/5/2018     7/13/2018              11/15/2018    $                  ‐     $                         773.66   $      773.66
13151   St Vincent Medical Center              11/22/2019         11/22/2019     11/27/2019    None                    $                  ‐     $                         773.00   $      773.00
13205   St Vincent Medical Center                5/8/2019            5/8/2019     5/13/2019                 7/9/2019   $                93.52   $                         855.33   $      761.81
13242   St Vincent Medical Center               7/26/2018          7/26/2018      7/31/2018               12/5/2018    $               107.78   $                         863.22   $      755.44
13263   St Vincent Medical Center               4/30/2019          4/30/2019        5/6/2019              5/13/2019    $                  ‐     $                         752.34   $      752.34
13285   St Vincent Medical Center               10/4/2019          10/4/2019      10/9/2019              12/17/2019    $            36,642.34   $                      37,390.14   $      747.80
13345   St Vincent Medical Center               11/9/2019          11/9/2019      12/2/2019               12/9/2019    $                  ‐     $                         739.45   $      739.45
13407   St Vincent Medical Center               7/18/2019          7/18/2019        1/8/2020              1/27/2020    $             1,872.33   $                       2,605.15   $      732.82
13433   St Vincent Medical Center               8/20/2019          8/20/2019      9/12/2019              12/31/2019    $                  ‐     $                         729.01   $      729.01
13435   St Vincent Medical Center                9/7/2017            9/7/2017     9/15/2017               10/3/2017    $            10,643.62   $                      11,372.38   $      728.76
13437   St Vincent Medical Center              11/30/2017         11/30/2017      12/7/2017               1/12/2018    $                  ‐     $                         728.66   $      728.66
13438   St Vincent Medical Center               8/15/2019          8/15/2019      10/3/2019                 4/7/2020   $                  ‐     $                         728.63   $      728.63
13469   St Vincent Medical Center              10/11/2017         10/25/2017     11/13/2017              12/19/2017    $               112.99   $                         836.50   $      723.51
13484   St Vincent Medical Center               9/13/2017          9/13/2017      9/18/2017    None                    $                  ‐     $                         721.61   $      721.61
13529   St Vincent Medical Center               3/19/2019          3/20/2019      3/27/2019               5/16/2019    $                  ‐     $                         715.89   $      715.89
13530   St Vincent Medical Center              12/19/2017         12/19/2017      5/21/2018               5/30/2018    $            10,396.22   $                      11,111.84   $      715.62
13548   St Vincent Medical Center               2/23/2019          2/23/2019      1/28/2020               2/27/2020    $                  ‐     $                         713.30   $      713.30
13617   St Vincent Medical Center               5/23/2018          5/23/2018        6/8/2018              8/17/2018    $                71.56   $                         775.76   $      704.20
13619   St Vincent Medical Center              11/15/2019          12/5/2019     12/10/2019               2/20/2020    $            34,445.29   $                      35,148.96   $      703.67
13620   St Vincent Medical Center               7/12/2018          7/12/2018      7/17/2018               9/14/2018    $                  ‐     $                         703.24   $      703.24
13622   St Vincent Medical Center              12/11/2019         12/19/2019     12/27/2019                 2/4/2020   $            15,741.90   $                      16,444.90   $      703.00
13724   St Vincent Medical Center              11/15/2018         11/19/2018     11/26/2018               3/21/2019    $            20,995.73   $                      21,693.66   $      697.93
13755   St Vincent Medical Center               1/11/2018          1/11/2018      2/28/2019                 3/7/2019   $                  ‐     $                         693.00   $      693.00
13773   St Vincent Medical Center               3/11/2019          3/12/2019      3/19/2019               4/17/2019    $                  ‐     $                         690.21   $      690.21
13875   St Vincent Medical Center               2/11/2019          2/11/2019      2/25/2019               3/26/2019    $             1,325.97   $                       2,015.30   $      689.33
13883   St Vincent Medical Center               2/12/2018          2/15/2018      2/20/2018               6/14/2018    $            19,808.75   $                      20,497.34   $      688.59
13956   St Vincent Medical Center               9/17/2019          9/17/2019      9/26/2019               1/10/2020    $               669.78   $                       1,352.19   $      682.41
13958   St Vincent Medical Center               10/2/2018         10/29/2018      11/5/2018              11/12/2018    $             1,660.26   $                       2,342.18   $      681.92
13959   St Vincent Medical Center               3/14/2019          3/15/2019      3/20/2019    None                    $                  ‐     $                         681.69   $      681.69
13962   St Vincent Medical Center               6/26/2018          6/26/2018        7/2/2018                3/4/2019   $             5,705.33   $                       6,386.69   $      681.36
13967   St Vincent Medical Center               4/24/2019          4/25/2019        5/1/2019              5/28/2019    $            33,382.12   $                      34,063.27   $      681.15
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                                        Exhibit Exhibit B Page 15 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment         Expected Insurance Payment         Variance
13966   St Vincent Medical Center               3/20/2019          3/22/2019      3/27/2019               4/24/2019    $            33,382.12    $                      34,063.27   $      681.15
14065   St Vincent Medical Center                2/1/2018            2/1/2018     2/21/2018               3/22/2018    $             2,044.90    $                       2,717.11   $      672.21
14089   St Vincent Medical Center                4/5/2018            4/6/2018     5/14/2018               6/25/2018    $               944.76    $                       1,614.13   $      669.37
14140   St Vincent Medical Center               4/29/2019          4/29/2019        5/7/2019              5/14/2019    $                  ‐      $                         662.98   $      662.98
14230   St Vincent Medical Center               1/16/2019          1/16/2019      1/31/2019               1/27/2020    $             7,104.08    $                       7,759.50   $      655.42
14304   St Vincent Medical Center               6/23/2019          6/24/2019        7/2/2019   None                    $                  ‐      $                         650.00   $      650.00
14333   St Vincent Medical Center               3/22/2019          3/22/2019        4/4/2019              5/21/2019    $               663.54    $                       1,310.18   $      646.64
14336   St Vincent Medical Center               2/26/2019          2/26/2019      3/12/2019               4/17/2019    $                  ‐      $                         645.41   $      645.41
14453   St Vincent Medical Center               3/12/2019          3/13/2019      4/24/2019    None                    $                  ‐      $                         635.44   $      635.44
14467   St Vincent Medical Center                8/5/2019            8/5/2019     9/10/2019              10/11/2019    $               762.02    $                       1,395.20   $      633.18
14477   St Vincent Medical Center               11/8/2018          11/8/2018      1/17/2019               2/20/2019    $             1,080.03    $                       1,712.40   $      632.37
14478   St Vincent Medical Center                1/7/2019            1/7/2019       2/6/2019              2/19/2019    $                  ‐      $                         632.33   $      632.33
14483   St Vincent Medical Center               4/12/2018          4/12/2018      5/14/2018               5/24/2018    $               552.17    $                       1,183.79   $      631.62
14486   St Vincent Medical Center               8/30/2018          8/30/2018      9/14/2018    None                    $                  ‐      $                         631.36   $      631.36
14501   St Vincent Medical Center              11/19/2018         11/19/2018      12/7/2018              12/23/2019    $               478.10    $                       1,107.81   $      629.71
14507   St Vincent Medical Center                1/6/2020            1/6/2020     1/16/2020               5/19/2020    $                  ‐      $                         628.64   $      628.64
14509   St Vincent Medical Center               2/16/2018          2/16/2018      3/12/2018               4/24/2018    $             2,836.96    $                       3,465.06   $      628.10
14577   St Vincent Medical Center              11/21/2017         11/21/2017     12/11/2017              12/18/2017    $                  ‐      $                         621.37   $      621.37
14639   St Vincent Medical Center               3/13/2018          3/13/2018        5/8/2018              6/18/2019    $                  ‐      $                         616.58   $      616.58
14732   St Vincent Medical Center               9/11/2018          9/17/2018      10/5/2018              10/12/2018    $               676.81    $                       1,289.27   $      612.46
14750   St Vincent Medical Center               1/12/2019          1/12/2019        2/7/2019              3/22/2019    $                  ‐      $                         611.49   $      611.49
14770   St Vincent Medical Center                4/8/2018            4/8/2018     4/16/2018               10/3/2018    $                  ‐      $                         610.20   $      610.20
14819   St Vincent Medical Center                6/4/2019            6/5/2019     6/21/2019    None                    $                  ‐      $                         604.99   $      604.99
14837   St Vincent Medical Center               12/1/2019          12/1/2019     12/11/2019    None                    $                  ‐      $                         602.86   $      602.86
14851   St Vincent Medical Center               8/18/2019          8/18/2019      8/23/2019               1/10/2020    $                  ‐      $                         601.10   $      601.10
14863   St Vincent Medical Center               5/20/2019          5/20/2019      5/28/2019               6/27/2019    $             6,076.58    $                       6,676.62   $      600.04
14927   St Vincent Medical Center              10/25/2017         10/25/2017     10/30/2017              11/27/2017    $             3,342.72    $                       3,941.46   $      598.74
14928   St Vincent Medical Center                9/6/2017            9/6/2017     9/11/2017               10/3/2017    $               209.18    $                         807.90   $      598.72
14963   St Vincent Medical Center               3/18/2019          3/18/2019      3/25/2019                 5/9/2019   $             7,060.39    $                       7,657.90   $      597.51
14972   St Vincent Medical Center                9/4/2019          9/18/2019      10/9/2019              10/16/2019    $               177.80    $                         773.84   $      596.04
14971   St Vincent Medical Center              11/13/2018         11/27/2018      12/5/2018              12/12/2018    $               347.35    $                         943.39   $      596.04
14976   St Vincent Medical Center               8/27/2018          8/27/2018      9/12/2018    None                    $                  ‐      $                         595.16   $      595.16
14981   St Vincent Medical Center               2/18/2019          2/18/2019        3/4/2019              4/18/2019    $                  ‐      $                         594.91   $      594.91
14983   St Vincent Medical Center              12/14/2018         12/14/2018     12/19/2018              11/13/2019    $             9,544.98    $                      10,139.40   $      594.42
14986   St Vincent Medical Center                3/1/2018            3/1/2018     3/15/2018               3/26/2018    $                  ‐      $                         594.14   $      594.14
14998   St Vincent Medical Center               2/24/2018          2/24/2018        3/1/2018              5/29/2018    $             2,040.36    $                       2,633.50   $      593.14
15107   St Vincent Medical Center              12/10/2019         12/17/2019     12/26/2019               3/31/2020    $            54,942.86    $                      55,532.58   $      589.72
15108   St Vincent Medical Center               7/14/2019          7/14/2019      7/29/2019                 8/7/2019   $               329.77    $                         919.42   $      589.65
15113   St Vincent Medical Center               9/22/2017          9/22/2017      3/19/2018               4/13/2018    $               176.39    $                         765.50   $      589.11
15114   St Vincent Medical Center              10/25/2018         10/25/2018     10/30/2018              11/15/2018    $             2,355.59    $                       2,944.49   $      588.90
15133   St Vincent Medical Center               7/18/2019          7/18/2019        8/2/2019             10/17/2019    $               (82.30)   $                         505.30   $      587.60
15170   St Vincent Medical Center               9/20/2018          9/20/2018      10/5/2018               2/19/2019    $                  ‐      $                         583.31   $      583.31
15173   St Vincent Medical Center               7/29/2019          7/29/2019        8/8/2019              9/10/2019    $               821.74    $                       1,404.71   $      582.97
15172   St Vincent Medical Center               6/12/2019          6/12/2019      7/15/2019               8/12/2019    $               821.74    $                       1,404.71   $      582.97
15185   St Vincent Medical Center               1/10/2019          1/24/2019        2/7/2019                3/5/2019   $               821.74    $                       1,403.86   $      582.12
15184   St Vincent Medical Center              11/26/2018         11/26/2018     12/10/2018                 1/9/2019   $               821.74    $                       1,403.86   $      582.12
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                     Desc
                                                                        Exhibit Exhibit B Page 16 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment        Variance
15183   St Vincent Medical Center               6/28/2018          6/28/2018      7/13/2018               8/10/2018    $               821.74   $                      1,403.86   $      582.12
15190   St Vincent Medical Center               8/31/2018          8/31/2018      9/10/2018               9/18/2018    $                  ‐     $                        581.83   $      581.83
15197   St Vincent Medical Center               12/2/2019          12/2/2019        1/9/2020   None                    $                  ‐     $                        581.44   $      581.44
15198   St Vincent Medical Center               4/16/2018          4/30/2018        5/7/2018              6/12/2018    $               821.74   $                      1,403.13   $      581.39
15324   St Vincent Medical Center               6/14/2019          6/14/2019      9/16/2019               9/20/2019    $                  ‐     $                        576.05   $      576.05
15336   St Vincent Medical Center               11/7/2019         11/25/2019     12/18/2019                 6/9/2020   $               300.92   $                        876.00   $      575.08
15346   St Vincent Medical Center                3/5/2018            3/5/2018     3/14/2018               4/19/2018    $               538.25   $                      1,112.13   $      573.88
15348   St Vincent Medical Center                3/5/2019            3/5/2019       4/8/2019              4/15/2019    $                  ‐     $                        573.60   $      573.60
15351   St Vincent Medical Center                4/2/2019            4/2/2019       5/8/2019                6/4/2019   $               968.99   $                      1,542.57   $      573.58
15350   St Vincent Medical Center               5/23/2018          5/23/2018        6/7/2018              7/24/2018    $               968.99   $                      1,542.57   $      573.58
15353   St Vincent Medical Center              10/12/2018         10/12/2018     11/14/2018              12/14/2018    $               809.24   $                      1,382.80   $      573.56
15352   St Vincent Medical Center              10/11/2018         10/11/2018      11/7/2018               12/4/2018    $               809.24   $                      1,382.80   $      573.56
15354   St Vincent Medical Center               7/25/2018          7/25/2018        8/7/2018             10/10/2018    $             1,155.20   $                      1,728.72   $      573.52
15355   St Vincent Medical Center              11/20/2019         11/20/2019     11/26/2019                 3/3/2020   $               109.91   $                        683.24   $      573.33
15360   St Vincent Medical Center                8/8/2019            8/8/2019       9/9/2019              9/27/2019    $               967.50   $                      1,540.48   $      572.98
15359   St Vincent Medical Center                8/6/2019            8/6/2019     9/11/2019              10/11/2019    $               968.99   $                      1,541.97   $      572.98
15358   St Vincent Medical Center                4/5/2018            4/5/2018     5/14/2018               5/25/2018    $               977.06   $                      1,550.04   $      572.98
15365   St Vincent Medical Center                8/1/2019          8/22/2019        9/9/2019              9/27/2019    $               807.75   $                      1,380.71   $      572.96
15364   St Vincent Medical Center               9/18/2019          9/18/2019      10/7/2019              10/28/2019    $               807.75   $                      1,380.71   $      572.96
15363   St Vincent Medical Center               9/26/2019          9/26/2019      10/7/2019              10/28/2019    $               807.75   $                      1,380.71   $      572.96
15362   St Vincent Medical Center               7/24/2019          7/30/2019        8/6/2019              8/13/2019    $               731.95   $                      1,304.91   $      572.96
15361   St Vincent Medical Center               5/30/2019          5/30/2019        6/5/2019                7/1/2019   $               807.75   $                      1,380.71   $      572.96
15367   St Vincent Medical Center                3/6/2019            3/6/2019     3/13/2019                 4/9/2019   $             1,525.59   $                      2,098.54   $      572.95
15366   St Vincent Medical Center                1/7/2019            1/7/2019     1/14/2019                 2/7/2019   $             1,525.59   $                      2,098.54   $      572.95
15372   St Vincent Medical Center               2/28/2018            3/1/2018       5/2/2018             10/18/2018    $               966.65   $                      1,538.90   $      572.25
15373   St Vincent Medical Center               2/12/2018          2/12/2018      3/12/2018               4/24/2018    $             1,028.81   $                      1,601.02   $      572.21
15383   St Vincent Medical Center                5/6/2019            5/6/2019       6/5/2019                7/1/2019   $               807.75   $                      1,379.86   $      572.11
15382   St Vincent Medical Center               12/3/2018          12/3/2018      1/14/2019               2/15/2019    $               807.75   $                      1,379.86   $      572.11
15381   St Vincent Medical Center               11/1/2018          11/1/2018      12/7/2018                 1/7/2019   $               807.75   $                      1,379.86   $      572.11
15380   St Vincent Medical Center              10/22/2018         10/22/2018      11/7/2018              12/14/2018    $               807.75   $                      1,379.86   $      572.11
15379   St Vincent Medical Center               8/13/2018          8/13/2018        9/5/2018             10/18/2018    $               807.75   $                      1,379.86   $      572.11
15378   St Vincent Medical Center               6/13/2018          6/13/2018      7/16/2018               8/21/2018    $               807.75   $                      1,379.86   $      572.11
15377   St Vincent Medical Center               6/20/2018          6/20/2018      7/10/2018               8/10/2018    $               807.75   $                      1,379.86   $      572.11
15386   St Vincent Medical Center              12/20/2017         12/20/2017        1/8/2018              1/16/2018    $               419.41   $                        991.40   $      571.99
15389   St Vincent Medical Center              12/18/2019         12/18/2019      1/15/2020               2/11/2020    $               808.97   $                      1,380.71   $      571.74
15390   St Vincent Medical Center              11/18/2019         11/18/2019      12/9/2019               1/21/2020    $               951.05   $                      1,522.77   $      571.72
15401   St Vincent Medical Center              10/25/2019         10/25/2019      11/8/2019              12/18/2019    $               988.61   $                      1,559.19   $      570.58
15404   St Vincent Medical Center               2/13/2019          2/13/2019        3/6/2019              3/13/2019    $               864.93   $                      1,434.93   $      570.00
15422   St Vincent Medical Center                4/3/2018            4/3/2018     4/11/2018               4/18/2018    $               550.00   $                      1,118.36   $      568.36
15458   St Vincent Medical Center               1/25/2019          1/25/2019      2/26/2019    None                    $                  ‐     $                        565.42   $      565.42
15493   St Vincent Medical Center              12/17/2018         12/17/2018        1/3/2019   None                    $                  ‐     $                        561.38   $      561.38
15594   St Vincent Medical Center              12/19/2018         12/20/2018        2/7/2019                3/3/2020   $                  ‐     $                        554.04   $      554.04
15612   St Vincent Medical Center                2/5/2018            2/6/2018       4/5/2018                4/3/2019   $                  ‐     $                        551.62   $      551.62
15617   St Vincent Medical Center               1/22/2018          1/22/2018        3/1/2019   None                    $                  ‐     $                        551.00   $      551.00
15616   St Vincent Medical Center               7/23/2018          7/23/2018      7/30/2018    None                    $                  ‐     $                        551.00   $      551.00
15615   St Vincent Medical Center               1/29/2018          1/29/2018        2/4/2019              2/11/2019    $                  ‐     $                        551.00   $      551.00
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 17 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
15638   St Vincent Medical Center              12/13/2017         12/13/2017        3/6/2019              3/13/2019    $                  ‐     $                         548.50   $      548.50
15637   St Vincent Medical Center               1/12/2018          1/12/2018      1/17/2018               1/22/2018    $                  ‐     $                         548.50   $      548.50
15665   St Vincent Medical Center                8/1/2018            8/1/2018       8/8/2018              6/25/2019    $             6,402.57   $                       6,949.09   $      546.52
15666   St Vincent Medical Center              12/26/2018         12/26/2018        2/7/2019              3/22/2019    $                  ‐     $                         546.51   $      546.51
15695   St Vincent Medical Center               12/7/2017         12/11/2017     12/27/2017                 4/5/2018   $             9,970.01   $                      10,513.22   $      543.21
15728   St Vincent Medical Center              11/12/2019         11/15/2019      12/9/2019    None                    $                  ‐     $                         539.17   $      539.17
15733   St Vincent Medical Center                1/3/2018            1/4/2018     1/25/2018                 5/8/2018   $                54.68   $                         592.97   $      538.29
15759   St Vincent Medical Center              11/22/2017         11/22/2017     11/29/2017               7/23/2020    $             7,924.10   $                       8,459.90   $      535.80
15760   St Vincent Medical Center              12/31/2019            1/1/2020     1/21/2020                 6/8/2020   $               702.47   $                       1,238.16   $      535.69
15769   St Vincent Medical Center               3/27/2019          3/28/2019        4/2/2019              4/10/2019    $             3,094.23   $                       3,627.90   $      533.67
15770   St Vincent Medical Center               7/26/2019          7/26/2019      9/12/2019              12/31/2019    $                  ‐     $                         533.67   $      533.67
15910   St Vincent Medical Center               4/13/2018          4/15/2018      4/26/2018               4/15/2019    $                  ‐     $                         525.45   $      525.45
15911   St Vincent Medical Center              11/21/2018         11/21/2018      1/29/2019                 2/6/2019   $               267.70   $                         793.10   $      525.40
15949   St Vincent Medical Center                8/9/2019            8/9/2019     8/14/2019               8/22/2019    $             1,826.09   $                       2,348.28   $      522.19
16066   St Vincent Medical Center                8/4/2018            8/4/2018     8/23/2018                 9/6/2018   $               338.59   $                         853.17   $      514.58
16115   St Vincent Medical Center               8/21/2019          8/21/2019      8/26/2019                 9/4/2019   $                  ‐     $                         510.23   $      510.23
16114   St Vincent Medical Center               9/24/2019          9/24/2019     11/21/2019              11/29/2019    $                  ‐     $                         510.23   $      510.23
16118   St Vincent Medical Center                9/2/2017            9/2/2017     7/24/2019    None                    $                  ‐     $                         510.19   $      510.19
16117   St Vincent Medical Center               6/29/2018          6/29/2018      1/13/2020    None                    $                  ‐     $                         510.19   $      510.19
16116   St Vincent Medical Center                7/1/2018            7/1/2018       7/6/2018              7/16/2018    $                  ‐     $                         510.19   $      510.19
16129   St Vincent Medical Center               11/3/2019          11/3/2019     11/11/2019              12/23/2019    $                  ‐     $                         509.46   $      509.46
16133   St Vincent Medical Center                9/1/2017            9/1/2017    10/23/2017               3/22/2018    $               391.51   $                         900.10   $      508.59
16143   St Vincent Medical Center              11/12/2017         11/15/2017     11/20/2017    None                    $                  ‐     $                         507.18   $      507.18
16165   St Vincent Medical Center               7/18/2018          7/18/2018        8/8/2018   None                    $                  ‐     $                         505.81   $      505.81
16171   St Vincent Medical Center               9/18/2019          9/18/2019      9/30/2019               1/22/2020    $                  ‐     $                         505.39   $      505.39
16176   St Vincent Medical Center                8/8/2019            8/8/2019     8/13/2019               8/20/2019    $                  ‐     $                         505.30   $      505.30
16175   St Vincent Medical Center                5/4/2019            5/4/2019       5/9/2019              5/16/2019    $                  ‐     $                         505.30   $      505.30
16174   St Vincent Medical Center                4/6/2019            4/6/2019     4/19/2019               4/26/2019    $                  ‐     $                         505.30   $      505.30
16180   St Vincent Medical Center               6/28/2018          6/28/2018        7/3/2018              8/13/2018    $               944.49   $                       1,449.00   $      504.51
16184   St Vincent Medical Center                5/1/2019            5/1/2019       5/6/2019                7/5/2019   $                37.84   $                         542.00   $      504.16
16189   St Vincent Medical Center                7/3/2019            7/3/2019     7/17/2019               7/24/2019    $                  ‐     $                         503.95   $      503.95
16199   St Vincent Medical Center                4/8/2019            4/8/2019       5/8/2019                7/1/2019   $               710.39   $                       1,212.86   $      502.47
16245   St Vincent Medical Center               2/12/2019          2/12/2019      2/19/2019               2/27/2019    $             2,028.99   $                       2,529.70   $      500.71
16299   St Vincent Medical Center              10/31/2019          11/4/2019     11/12/2019               1/22/2020    $            21,310.55   $                      21,810.55   $      500.00
16296   St Vincent Medical Center               7/16/2019          7/16/2019      7/22/2019               8/22/2019    $             9,137.10   $                       9,637.10   $      500.00
16311   St Vincent Medical Center               12/3/2018          12/3/2018     12/17/2018               2/11/2020    $                  ‐     $                         499.44   $      499.44
16312   St Vincent Medical Center               8/15/2019          8/15/2019      8/21/2019               9/26/2019    $             9,433.27   $                       9,932.54   $      499.27
16515   St Vincent Medical Center               8/30/2018          8/30/2018      9/20/2018               12/4/2018    $               212.11   $                         702.54   $      490.43
16545   St Vincent Medical Center                8/6/2019            8/6/2019     9/12/2019               1/10/2020    $                  ‐     $                         488.60   $      488.60
16585   St Vincent Medical Center               7/22/2018          7/22/2018      12/4/2018               8/13/2018    $                  ‐     $                         486.00   $      486.00
16576   St Vincent Medical Center               12/7/2017          12/8/2017      6/28/2019                 7/8/2019   $                  ‐     $                         486.00   $      486.00
16619   St Vincent Medical Center               6/15/2018          6/21/2018        7/6/2018              7/13/2018    $               110.63   $                         595.00   $      484.37
16667   St Vincent Medical Center                9/1/2019            9/4/2019       9/9/2019             10/22/2019    $             4,584.66   $                       5,066.24   $      481.58
16668   St Vincent Medical Center               1/10/2018          1/10/2018        9/5/2019   None                    $                  ‐     $                         481.57   $      481.57
16673   St Vincent Medical Center              12/16/2019         12/17/2019     12/26/2019                 1/6/2020   $             5,267.40   $                       5,747.95   $      480.55
16714   St Vincent Medical Center               1/22/2018          1/22/2018        1/6/2020              1/14/2020    $                  ‐     $                         478.56   $      478.56
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 18 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
16748   St Vincent Medical Center                1/6/2019            1/6/2019     1/11/2019    None                    $                  ‐     $                         476.02   $      476.02
16793   St Vincent Medical Center               6/27/2019          6/27/2019        7/5/2019             10/18/2019    $               421.24   $                         893.63   $      472.39
16796   St Vincent Medical Center              10/20/2017         10/20/2017     10/25/2017    None                    $                  ‐     $                         472.03   $      472.03
16851   St Vincent Medical Center               3/31/2019          3/31/2019      5/24/2019                 7/9/2019   $               260.72   $                         729.56   $      468.84
16881   St Vincent Medical Center               7/12/2018          7/16/2018      12/4/2018              12/19/2018    $             2,381.40   $                       2,848.89   $      467.49
16924   St Vincent Medical Center                1/1/2020            1/1/2020     1/31/2020               3/18/2020    $                  ‐     $                         465.66   $      465.66
16934   St Vincent Medical Center              12/18/2019         12/18/2019     12/26/2019               7/23/2020    $             5,672.09   $                       6,137.13   $      465.04
16946   St Vincent Medical Center               10/8/2019         10/10/2019      11/5/2019    None                    $                  ‐     $                         464.46   $      464.46
17073   St Vincent Medical Center               3/14/2019          3/21/2019        4/8/2019              4/15/2019    $               702.56   $                       1,162.03   $      459.47
17136   St Vincent Medical Center                1/3/2018            1/3/2018       2/7/2018                4/3/2018   $             1,221.49   $                       1,676.08   $      454.59
17148   St Vincent Medical Center                2/2/2019            2/2/2019       2/7/2019              6/13/2019    $                  ‐     $                         453.65   $      453.65
17151   St Vincent Medical Center                7/3/2019            7/3/2019     7/29/2019               9/19/2019    $             2,415.99   $                       2,869.49   $      453.50
17309   St Vincent Medical Center                6/1/2018          6/29/2018      7/16/2018               7/25/2018    $               225.17   $                         673.02   $      447.85
17443   St Vincent Medical Center               10/3/2019          10/3/2019      10/8/2019              12/31/2019    $               916.59   $                       1,360.64   $      444.05
17534   St Vincent Medical Center              10/29/2019         10/29/2019     11/21/2019               1/24/2020    $               200.88   $                         644.80   $      443.92
17579   St Vincent Medical Center               1/17/2019          1/18/2019      1/31/2019    None                    $                  ‐     $                         441.84   $      441.84
17603   St Vincent Medical Center              12/13/2017         12/13/2017     12/19/2017              12/28/2017    $                  ‐     $                         440.41   $      440.41
17705   St Vincent Medical Center               1/31/2019            2/3/2019       2/8/2019              2/20/2019    $               514.02   $                         948.45   $      434.43
17739   St Vincent Medical Center               3/29/2018          3/29/2018        4/3/2018              6/25/2018    $             1,872.00   $                       2,304.48   $      432.48
17791   St Vincent Medical Center               4/10/2019          4/10/2019      4/15/2019               5/21/2019    $             1,922.10   $                       2,351.03   $      428.93
17793   St Vincent Medical Center                3/9/2018          3/11/2018      3/19/2018               4/24/2018    $             1,190.36   $                       1,619.28   $      428.92
17792   St Vincent Medical Center              12/13/2018         12/13/2018     12/18/2018                 1/9/2019   $             1,521.50   $                       1,950.42   $      428.92
17794   St Vincent Medical Center               1/31/2019          1/31/2019      2/11/2019                 3/5/2019   $             1,114.34   $                       1,543.24   $      428.90
17848   St Vincent Medical Center              10/31/2019         10/31/2019      1/28/2020               12/5/2019    $                  ‐     $                         425.51   $      425.51
17856   St Vincent Medical Center              12/13/2019         12/13/2019      1/27/2020                 3/3/2020   $             6,337.02   $                       6,761.62   $      424.60
17857   St Vincent Medical Center              10/10/2017         10/10/2017     10/16/2017    None                    $                  ‐     $                         424.54   $      424.54
17893   St Vincent Medical Center               3/27/2019          3/27/2019        4/2/2019                3/3/2020   $               223.23   $                         645.33   $      422.10
18010   St Vincent Medical Center              12/24/2018         12/24/2018        1/4/2019              1/29/2019    $             2,217.74   $                       2,633.50   $      415.76
18011   St Vincent Medical Center              12/27/2017            1/6/2018       3/5/2018              3/30/2018    $            29,654.67   $                      30,070.40   $      415.73
18023   St Vincent Medical Center                5/2/2018            5/2/2018       5/8/2018              5/16/2018    $                  ‐     $                         415.52   $      415.52
18022   St Vincent Medical Center                1/3/2018            1/3/2018       2/8/2018              2/15/2018    $               338.48   $                         754.00   $      415.52
18021   St Vincent Medical Center               4/11/2018          4/11/2018      4/16/2018               9/12/2018    $               313.48   $                         729.00   $      415.52
18035   St Vincent Medical Center              11/19/2017         11/19/2017     11/28/2017    None                    $                  ‐     $                         414.36   $      414.36
18055   St Vincent Medical Center               10/5/2018         10/22/2018     10/29/2018               11/9/2018    $            28,895.13   $                      29,308.89   $      413.76
18076   St Vincent Medical Center               5/20/2018          5/20/2018      8/13/2018               5/26/2020    $             1,569.54   $                       1,982.12   $      412.58
18085   St Vincent Medical Center              12/11/2017         12/11/2017      3/27/2019                 5/4/2018   $             1,909.75   $                       2,321.31   $      411.56
18087   St Vincent Medical Center                3/6/2018            3/6/2018     4/11/2018               4/18/2018    $                  ‐     $                         411.44   $      411.44
18088   St Vincent Medical Center               5/16/2019          5/17/2019     10/15/2019               2/11/2020    $                  ‐     $                         411.25   $      411.25
18125   St Vincent Medical Center               12/6/2018          12/6/2018     12/14/2018              12/24/2018    $             1,797.63   $                       2,207.33   $      409.70
18144   St Vincent Medical Center               5/17/2019          5/17/2019      5/28/2019                 7/9/2019   $             2,075.36   $                       2,483.50   $      408.14
18237   St Vincent Medical Center               8/27/2018          8/28/2018      9/11/2018              10/18/2018    $             2,007.97   $                       2,413.80   $      405.83
18240   St Vincent Medical Center              10/29/2019         10/29/2019      11/4/2019              11/21/2019    $               338.78   $                         744.30   $      405.52
18261   St Vincent Medical Center               11/2/2017          11/8/2017      5/25/2018              10/26/2018    $            19,806.58   $                      20,210.80   $      404.22
18289   St Vincent Medical Center              12/13/2018         12/13/2018        1/7/2019              1/17/2019    $               391.19   $                         794.56   $      403.37
18288   St Vincent Medical Center               12/6/2018          12/6/2018        1/7/2019              2/12/2019    $               391.19   $                         794.56   $      403.37
18293   St Vincent Medical Center                6/4/2019          6/14/2019      6/19/2019               5/28/2020    $            16,346.70   $                      16,749.79   $      403.09
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 19 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
18296   St Vincent Medical Center               3/12/2018          3/12/2018      3/29/2018               5/22/2018    $             2,230.49   $                       2,633.50   $      403.01
18303   St Vincent Medical Center              10/18/2017         10/19/2017     10/24/2017               1/16/2018    $             9,643.17   $                      10,045.48   $      402.31
18305   St Vincent Medical Center               7/28/2019          7/28/2019      8/13/2019    None                    $                  ‐     $                         402.24   $      402.24
18336   St Vincent Medical Center               11/1/2018          11/5/2018     11/28/2018               11/7/2019    $            45,477.53   $                      45,877.54   $      400.01
18368   St Vincent Medical Center               1/11/2018          1/12/2018      2/14/2018               3/20/2018    $             1,056.23   $                       1,455.85   $      399.62
18459   St Vincent Medical Center              12/12/2019         12/12/2019      1/24/2020               2/24/2020    $               567.61   $                         966.71   $      399.10
18474   St Vincent Medical Center                4/3/2018          4/26/2018      5/11/2018              11/27/2018    $           131,381.22   $                     131,779.62   $      398.40
18481   St Vincent Medical Center                9/8/2017            9/8/2017     9/19/2017              10/18/2017    $               152.99   $                         551.00   $      398.01
18480   St Vincent Medical Center               9/29/2017          9/29/2017      10/6/2017              10/30/2017    $               152.99   $                         551.00   $      398.01
18479   St Vincent Medical Center              10/30/2017         10/30/2017      11/6/2017               12/1/2017    $               152.99   $                         551.00   $      398.01
18478   St Vincent Medical Center              10/24/2017         10/24/2017     10/30/2017               12/1/2017    $               152.99   $                         551.00   $      398.01
18477   St Vincent Medical Center              10/24/2017         10/24/2017     10/30/2017               12/1/2017    $               152.99   $                         551.00   $      398.01
18476   St Vincent Medical Center              10/16/2017         10/16/2017     10/23/2017              11/13/2017    $               152.99   $                         551.00   $      398.01
18475   St Vincent Medical Center              10/19/2017         10/19/2017     10/24/2017               12/1/2017    $               152.99   $                         551.00   $      398.01
18502   St Vincent Medical Center               6/18/2019          6/20/2019      6/25/2019               5/28/2020    $            16,084.48   $                      16,481.08   $      396.60
18508   St Vincent Medical Center              12/13/2017         12/13/2017        3/6/2019              3/13/2019    $                  ‐     $                         396.27   $      396.27
18556   St Vincent Medical Center              12/10/2018         12/11/2018     12/20/2018              12/31/2018    $             6,129.65   $                       6,522.53   $      392.88
18573   St Vincent Medical Center               3/12/2019          3/12/2019      3/19/2019               4/17/2019    $                  ‐     $                         391.89   $      391.89
18584   St Vincent Medical Center               11/4/2019          11/4/2019      1/31/2020    None                    $                  ‐     $                         390.95   $      390.95
18593   St Vincent Medical Center               8/26/2019          8/26/2019        9/3/2019   None                    $                  ‐     $                         390.21   $      390.21
18671   St Vincent Medical Center               4/25/2019          4/25/2019        5/2/2019              6/20/2019    $             3,380.71   $                       3,764.84   $      384.13
18708   St Vincent Medical Center               5/31/2018          5/31/2018        6/8/2018   None                    $                  ‐     $                         381.66   $      381.66
18715   St Vincent Medical Center              10/15/2018         10/30/2018      11/5/2018               12/6/2018    $            27,045.89   $                      27,426.96   $      381.07
18717   St Vincent Medical Center               5/10/2019          5/10/2019        6/5/2019              6/12/2019    $                  ‐     $                         380.85   $      380.85
18725   St Vincent Medical Center                9/1/2017            9/6/2017     9/13/2017              10/13/2017    $            18,635.68   $                      19,015.98   $      380.30
18781   St Vincent Medical Center                2/7/2019          2/21/2019      3/11/2019                 4/9/2019   $               536.65   $                         914.86   $      378.21
18786   St Vincent Medical Center              10/16/2019         10/16/2019      11/6/2019              12/10/2019    $               697.62   $                       1,075.48   $      377.86
18859   St Vincent Medical Center               4/24/2019          4/26/2019        5/1/2019              5/23/2019    $             7,910.63   $                       8,284.50   $      373.87
18863   St Vincent Medical Center              12/12/2018         12/12/2018        4/4/2019              5/20/2019    $                  ‐     $                         373.60   $      373.60
18891   St Vincent Medical Center              10/21/2018         10/21/2018     10/26/2018               11/2/2018    $             1,752.91   $                       2,125.75   $      372.84
18909   St Vincent Medical Center               9/10/2019          9/10/2019      9/17/2019               9/24/2019    $               508.05   $                         879.99   $      371.94
18924   St Vincent Medical Center              11/19/2018         11/19/2018     11/26/2018               2/28/2019    $                  ‐     $                         371.45   $      371.45
18933   St Vincent Medical Center              10/24/2019         10/24/2019      11/5/2019              12/17/2019    $                10.01   $                         380.85   $      370.84
18936   St Vincent Medical Center              11/11/2019         11/11/2019      12/9/2019               1/21/2020    $               830.69   $                       1,201.45   $      370.76
18989   St Vincent Medical Center                3/6/2018            3/6/2018     3/13/2018               3/21/2018    $                  ‐     $                         367.29   $      367.29
18993   St Vincent Medical Center               1/18/2019          1/18/2019      1/31/2019    None                    $                  ‐     $                         367.14   $      367.14
18995   St Vincent Medical Center               3/31/2018            4/5/2018     4/10/2018               7/26/2018    $            17,982.35   $                      18,349.33   $      366.98
19007   St Vincent Medical Center              12/14/2017         12/14/2017        4/2/2018              6/14/2018    $             7,260.10   $                       7,626.10   $      366.00
19018   St Vincent Medical Center               8/23/2019          8/23/2019        9/6/2019              9/13/2019    $               110.63   $                         476.00   $      365.37
19017   St Vincent Medical Center                9/6/2018          9/27/2018     12/20/2018              12/31/2018    $               109.10   $                         474.47   $      365.37
19038   St Vincent Medical Center               5/16/2018          5/16/2018        6/5/2018              6/12/2018    $               548.51   $                         912.86   $      364.35
19079   St Vincent Medical Center                9/4/2018            9/4/2018     9/19/2018    None                    $                  ‐     $                         362.89   $      362.89
19234   St Vincent Medical Center               5/14/2019          5/14/2019      5/20/2019               5/29/2019    $                  ‐     $                         355.64   $      355.64
19264   St Vincent Medical Center                8/3/2018            8/4/2018     8/20/2018               8/30/2018    $             3,352.64   $                       3,706.97   $      354.33
19276   St Vincent Medical Center              10/31/2018          11/3/2018      5/28/2019              10/18/2019    $            18,746.80   $                      19,100.40   $      353.60
19286   St Vincent Medical Center               10/4/2018         10/10/2018      11/6/2018              11/15/2018    $               545.91   $                         898.90   $      352.99
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                        Exhibit Exhibit B Page 20 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
19285   St Vincent Medical Center                1/4/2018            1/4/2018       2/5/2018              2/12/2018    $               530.91   $                         883.90   $      352.99
19284   St Vincent Medical Center               3/19/2018          3/19/2018        4/5/2018              4/12/2018    $               537.91   $                         890.90   $      352.99
19283   St Vincent Medical Center               10/3/2018          10/4/2018      11/6/2018              11/14/2018    $               537.91   $                         890.90   $      352.99
19294   St Vincent Medical Center              11/15/2019         11/15/2019     12/17/2019               1/27/2020    $               287.66   $                         640.34   $      352.68
19297   St Vincent Medical Center              11/30/2018          12/1/2018      12/6/2018    None                    $                  ‐     $                         352.43   $      352.43
19314   St Vincent Medical Center              10/19/2017         10/19/2017     10/24/2017               7/12/2018    $             1,003.79   $                       1,356.09   $      352.30
19332   St Vincent Medical Center               12/8/2017          12/8/2017        1/8/2018              1/16/2018    $                  ‐     $                         351.00   $      351.00
19336   St Vincent Medical Center               8/30/2018          8/30/2018      9/14/2018    None                    $                  ‐     $                         350.48   $      350.48
19396   St Vincent Medical Center               1/26/2019          1/26/2019        2/7/2019   None                    $                  ‐     $                         349.82   $      349.82
19425   St Vincent Medical Center              10/25/2018         10/25/2018     10/30/2018               11/6/2018    $               541.40   $                         889.77   $      348.37
19444   St Vincent Medical Center               9/18/2017          9/18/2017      9/25/2017              10/13/2017    $               152.99   $                         500.39   $      347.40
19453   St Vincent Medical Center                3/7/2018            3/7/2018     3/12/2018               6/25/2018    $            10,143.06   $                      10,489.90   $      346.84
19477   St Vincent Medical Center                2/1/2018            2/1/2018     2/12/2018               3/14/2018    $               875.28   $                       1,221.57   $      346.29
19493   St Vincent Medical Center               8/21/2018          8/21/2018     11/12/2018              11/29/2018    $                34.19   $                         379.96   $      345.77
19504   St Vincent Medical Center               2/10/2018          2/10/2018      8/30/2019               10/7/2019    $                  ‐     $                         344.96   $      344.96
19539   St Vincent Medical Center               8/23/2019          8/23/2019     10/14/2019              12/23/2019    $                  ‐     $                         343.40   $      343.40
19571   St Vincent Medical Center              10/13/2017         10/13/2017     10/24/2017               4/16/2019    $               278.64   $                         620.91   $      342.27
19579   St Vincent Medical Center                3/2/2018            3/2/2018       3/7/2018              6/14/2018    $               396.76   $                         738.50   $      341.74
19580   St Vincent Medical Center                2/3/2018            2/3/2018       2/8/2018              6/14/2018    $             1,546.95   $                       1,888.68   $      341.73
19589   St Vincent Medical Center               3/16/2018          3/16/2018      3/21/2018               3/29/2018    $             1,255.35   $                       1,596.39   $      341.04
19599   St Vincent Medical Center               2/20/2019          2/20/2019        3/7/2019              4/30/2019    $                56.90   $                         396.99   $      340.09
19634   St Vincent Medical Center               5/12/2019          5/12/2019      5/17/2019               7/16/2019    $               480.32   $                         819.38   $      339.06
19741   St Vincent Medical Center               3/29/2019          3/29/2019        4/3/2019              6/24/2019    $               148.61   $                         482.66   $      334.05
19752   St Vincent Medical Center               11/5/2018          11/5/2018     11/12/2018              11/15/2018    $               507.93   $                         841.46   $      333.53
19792   St Vincent Medical Center              10/17/2018         10/19/2018      1/10/2019                 3/3/2020   $            16,215.75   $                      16,546.68   $      330.93
19794   St Vincent Medical Center               9/14/2017          9/14/2017      10/5/2017               12/7/2017    $               496.48   $                         827.21   $      330.73
19801   St Vincent Medical Center               8/22/2019          8/22/2019      8/27/2019               11/7/2019    $             3,160.12   $                       3,490.22   $      330.10
19842   St Vincent Medical Center                2/1/2019            2/2/2019     2/11/2019                 9/3/2019   $             4,566.73   $                       4,896.13   $      329.40
19844   St Vincent Medical Center               4/14/2019          4/14/2019        5/3/2019   None                    $                  ‐     $                         329.29   $      329.29
19859   St Vincent Medical Center                5/2/2019            5/2/2019     5/13/2019    None                    $                  ‐     $                         328.34   $      328.34
19872   St Vincent Medical Center              11/18/2019         11/18/2019     11/25/2019               1/27/2020    $                80.00   $                         407.99   $      327.99
19891   St Vincent Medical Center               4/25/2018          4/25/2018      4/30/2018               5/29/2018    $               637.99   $                         964.95   $      326.96
19892   St Vincent Medical Center               5/11/2018          5/11/2018      5/16/2018               6/25/2018    $               619.59   $                         946.53   $      326.94
19897   St Vincent Medical Center                5/7/2018            5/7/2018     5/14/2018               6/25/2018    $             1,627.20   $                       1,954.13   $      326.93
19896   St Vincent Medical Center                5/4/2018            5/4/2018       5/9/2018              6/12/2018    $               613.68   $                         940.61   $      326.93
19895   St Vincent Medical Center                5/4/2018            5/4/2018       5/9/2018              6/12/2018    $               666.55   $                         993.48   $      326.93
19894   St Vincent Medical Center               3/22/2018          3/22/2018      3/29/2018               5/22/2018    $               674.40   $                       1,001.33   $      326.93
19893   St Vincent Medical Center               3/30/2018          3/30/2018        4/5/2018              5/22/2018    $               790.80   $                       1,117.73   $      326.93
19911   St Vincent Medical Center                5/7/2018            5/7/2018     5/14/2018               6/25/2018    $               457.07   $                         784.00   $      326.93
19910   St Vincent Medical Center               4/20/2018          4/20/2018      4/25/2018               5/29/2018    $               457.07   $                         784.00   $      326.93
19909   St Vincent Medical Center               2/16/2018          2/16/2018      2/21/2018                 4/3/2018   $               457.07   $                         784.00   $      326.93
19908   St Vincent Medical Center               2/12/2018          2/12/2018      2/21/2018                 4/3/2018   $               457.07   $                         784.00   $      326.93
19907   St Vincent Medical Center               2/12/2018          2/12/2018      2/26/2018                 4/3/2018   $               457.07   $                         784.00   $      326.93
19906   St Vincent Medical Center               1/31/2018          1/31/2018        2/5/2018              2/26/2018    $               457.07   $                         784.00   $      326.93
19905   St Vincent Medical Center               1/22/2018          1/22/2018        2/8/2018              2/15/2018    $                  ‐     $                         326.93   $      326.93
19904   St Vincent Medical Center                3/2/2018            3/2/2018       3/7/2018                4/3/2018   $               457.07   $                         784.00   $      326.93
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                    Desc
                                                                        Exhibit Exhibit B Page 21 of 23

No      Facility                    Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
19903   St Vincent Medical Center               3/28/2018          3/28/2018        4/4/2018            5/22/2018    $               457.07   $                         784.00   $      326.93
19902   St Vincent Medical Center                3/8/2018            3/8/2018     3/14/2018             4/24/2018    $               457.07   $                         784.00   $      326.93
19901   St Vincent Medical Center               1/24/2018          1/24/2018      1/29/2018             2/27/2018    $               457.07   $                         784.00   $      326.93
19900   St Vincent Medical Center                2/7/2018            2/7/2018     2/12/2018             3/20/2018    $               457.07   $                         784.00   $      326.93
19899   St Vincent Medical Center                2/6/2018            2/6/2018     2/12/2018             3/20/2018    $               457.07   $                         784.00   $      326.93
19898   St Vincent Medical Center                1/5/2018            1/5/2018     1/10/2018             2/20/2018    $               457.07   $                         784.00   $      326.93
19914   St Vincent Medical Center                5/8/2018            5/8/2018     5/14/2018             6/25/2018    $               591.20   $                         918.13   $      326.93
19913   St Vincent Medical Center                2/2/2018            2/2/2018     2/12/2018             2/20/2018    $               677.21   $                       1,004.14   $      326.93
19912   St Vincent Medical Center                1/5/2018            1/5/2018     1/10/2018             2/20/2018    $               588.48   $                         915.41   $      326.93
19915   St Vincent Medical Center               1/23/2018          1/23/2018        2/7/2018            2/20/2018    $                  ‐     $                         326.92   $      326.92
19916   St Vincent Medical Center                5/1/2018          5/29/2018        6/7/2018            7/24/2018    $               900.98   $                       1,227.89   $      326.91
19917   St Vincent Medical Center                2/6/2018            2/6/2018     4/11/2018             4/17/2018    $               678.98   $                       1,005.89   $      326.91
19950   St Vincent Medical Center                4/2/2018            4/5/2018     4/23/2018             4/30/2018    $             4,801.99   $                       5,127.51   $      325.52
19957   St Vincent Medical Center               7/18/2018          7/19/2018        8/6/2018            8/13/2018    $               503.23   $                         828.44   $      325.21
19959   St Vincent Medical Center                1/1/2018            1/1/2018     7/11/2019             7/18/2019    $                  ‐     $                         325.16   $      325.16
19989   St Vincent Medical Center                5/7/2019            5/7/2019     5/13/2019            11/19/2019    $               693.54   $                       1,018.48   $      324.94
20007   St Vincent Medical Center                3/1/2018            3/1/2018       3/6/2018            6/21/2018    $               304.02   $                         627.51   $      323.49
20027   St Vincent Medical Center                1/2/2019            1/2/2019     1/14/2019               2/7/2019   $               655.38   $                         978.07   $      322.69
20048   St Vincent Medical Center               4/12/2019          4/18/2019        5/6/2019            5/13/2019    $               490.16   $                         812.36   $      322.20
20075   St Vincent Medical Center               3/20/2018          3/20/2018      3/26/2018             7/23/2020    $               517.40   $                         838.22   $      320.82
20105   St Vincent Medical Center               2/26/2018          2/26/2018        3/5/2018            4/10/2018    $               143.62   $                         463.65   $      320.03
20116   St Vincent Medical Center                1/7/2020            1/7/2020       2/5/2020 None                    $                  ‐     $                         319.54   $      319.54
20115   St Vincent Medical Center              10/29/2018         10/29/2018      11/7/2018             1/24/2020    $                  ‐     $                         319.54   $      319.54
20114   St Vincent Medical Center               5/23/2018          5/23/2018        6/7/2018            6/14/2018    $                  ‐     $                         319.54   $      319.54
20149   St Vincent Medical Center               5/28/2019          5/28/2019        6/3/2019              7/1/2019   $             2,123.92   $                       2,441.91   $      317.99
20190   St Vincent Medical Center               9/27/2017          9/27/2017      10/3/2017            12/26/2017    $             1,972.00   $                       2,288.26   $      316.26
20303   St Vincent Medical Center               2/15/2019          2/15/2019      3/15/2019             3/26/2019    $               373.65   $                         688.07   $      314.42
20336   St Vincent Medical Center              12/28/2017         12/28/2017        1/3/2018            2/13/2018    $               537.36   $                         850.47   $      313.11
20404   St Vincent Medical Center               5/16/2019          5/22/2019      5/30/2019             5/12/2020    $            15,197.76   $                      15,507.87   $      310.11
20407   St Vincent Medical Center                9/1/2017            9/1/2017    10/24/2017               5/3/2018   $                55.83   $                         365.90   $      310.07
20450   St Vincent Medical Center               1/31/2018          1/31/2018        2/5/2018            2/13/2018    $                  ‐     $                         308.85   $      308.85
20460   St Vincent Medical Center               3/16/2019          3/16/2019      3/21/2019             3/28/2019    $                  ‐     $                         308.28   $      308.28
20476   St Vincent Medical Center                2/2/2018            2/5/2018       3/5/2018            3/12/2018    $                  ‐     $                         307.88   $      307.88
20480   St Vincent Medical Center              11/14/2019         11/14/2019     11/19/2019            11/26/2019    $               242.25   $                         550.05   $      307.80
20479   St Vincent Medical Center              11/13/2018         11/13/2018     11/19/2018            11/28/2018    $               242.25   $                         550.05   $      307.80
20478   St Vincent Medical Center               8/29/2018          8/29/2018        9/4/2018            9/11/2018    $               292.25   $                         600.05   $      307.80
20483   St Vincent Medical Center               8/24/2018            9/2/2018       9/7/2018            9/28/2018    $            19,338.31   $                      19,645.68   $      307.37
20517   St Vincent Medical Center                4/1/2019            4/1/2019       4/8/2019            4/15/2019    $                  ‐     $                         305.79   $      305.79
20786   St Vincent Medical Center              12/28/2018         12/28/2018      1/22/2019 None                     $                  ‐     $                         305.60   $      305.60
20795   St Vincent Medical Center              10/24/2017         10/24/2017      11/2/2017             12/1/2017    $               595.00   $                         900.00   $      305.00
20837   St Vincent Medical Center               1/22/2019          1/22/2019      2/20/2019             3/22/2019    $                  ‐     $                         302.52   $      302.52
20983   St Vincent Medical Center              11/15/2019         11/16/2019     11/25/2019            12/11/2019    $             4,990.00   $                       5,290.00   $      300.00
21082   St Vincent Medical Center              11/14/2018         11/14/2018      12/6/2018             3/20/2019    $                83.82   $                         381.85   $      298.03
21081   St Vincent Medical Center                6/7/2018            6/7/2018       7/5/2018            7/12/2018    $                82.82   $                         380.85   $      298.03
21085   St Vincent Medical Center               2/22/2019          2/22/2019      4/24/2019               9/4/2019   $                91.43   $                         389.46   $      298.03
21089   St Vincent Medical Center                3/1/2019            3/1/2019       4/5/2019            4/12/2019    $                94.04   $                         392.06   $      298.02
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                                        Exhibit Exhibit B Page 22 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment         Expected Insurance Payment         Variance
21088   St Vincent Medical Center               2/13/2019          2/13/2019        3/5/2019              3/12/2019    $                85.38    $                         383.40   $      298.02
21087   St Vincent Medical Center                1/4/2019          1/22/2019        2/5/2019              2/12/2019    $               325.60    $                         623.62   $      298.02
21086   St Vincent Medical Center              12/18/2018         12/31/2018        1/8/2019              1/15/2019    $               212.23    $                         510.25   $      298.02
21090   St Vincent Medical Center              10/23/2019         10/23/2019      11/7/2019              11/16/2019    $               491.29    $                         789.29   $      298.00
21114   St Vincent Medical Center               5/10/2019          5/10/2019      5/15/2019               5/21/2019    $               339.68    $                         636.14   $      296.46
21122   St Vincent Medical Center                6/3/2019            6/3/2019       7/5/2019              8/30/2019    $                  ‐      $                         296.40   $      296.40
21121   St Vincent Medical Center              12/18/2018         12/18/2018        1/9/2019              1/16/2019    $                  ‐      $                         296.40   $      296.40
21127   St Vincent Medical Center               6/15/2019          6/15/2019      6/21/2019    None                    $                  ‐      $                         296.01   $      296.01
21150   St Vincent Medical Center              10/18/2018         10/19/2018     10/24/2018              12/11/2018    $               370.55    $                         666.24   $      295.69
21193   St Vincent Medical Center               6/10/2019          6/10/2019      6/19/2019               6/27/2019    $             2,256.93    $                       2,551.18   $      294.25
21205   St Vincent Medical Center               1/31/2018          1/31/2018        2/6/2018              8/27/2019    $                  ‐      $                         294.02   $      294.02
21209   St Vincent Medical Center               4/30/2018          4/30/2018        5/7/2018              9/18/2018    $               172.66    $                         466.42   $      293.76
21210   St Vincent Medical Center                3/2/2018          3/16/2018      4/19/2018                 7/3/2018   $                  ‐      $                         293.61   $      293.61
21221   St Vincent Medical Center              11/26/2018         11/26/2018      1/14/2019               2/26/2019    $             1,500.27    $                       1,793.27   $      293.00
21230   St Vincent Medical Center               11/2/2017          11/4/2017     12/20/2017               3/30/2018    $            14,333.87    $                      14,626.40   $      292.53
21240   St Vincent Medical Center                7/6/2018            7/6/2018     7/11/2018               7/18/2018    $               258.97    $                         551.00   $      292.03
21239   St Vincent Medical Center                3/9/2018            3/9/2018     3/15/2018               3/22/2018    $               258.97    $                         551.00   $      292.03
21243   St Vincent Medical Center              11/12/2018         11/12/2018     11/19/2018    None                    $                  ‐      $                         291.66   $      291.66
21246   St Vincent Medical Center               3/27/2019          3/28/2019        4/2/2019              5/17/2019    $                  ‐      $                         291.60   $      291.60
21254   St Vincent Medical Center               11/6/2019         11/11/2019     11/20/2019                 3/3/2020   $            25,234.88    $                      25,525.96   $      291.08
21300   St Vincent Medical Center               9/28/2018          9/28/2018      10/3/2018              10/11/2018    $                  ‐      $                         289.90   $      289.90
21344   St Vincent Medical Center                4/4/2018            4/4/2018     4/11/2018               5/22/2018    $               404.02    $                         693.00   $      288.98
21343   St Vincent Medical Center                2/2/2018            2/2/2018       2/9/2018              3/20/2018    $               404.02    $                         693.00   $      288.98
21365   St Vincent Medical Center              10/31/2019         10/31/2019     11/21/2019              11/29/2019    $               704.48    $                         992.47   $      287.99
21367   St Vincent Medical Center               12/4/2018         12/18/2018        1/8/2019              2/28/2020    $                  ‐      $                         287.92   $      287.92
21371   St Vincent Medical Center               1/19/2019            2/4/2019     2/13/2019               3/26/2019    $            14,098.34    $                      14,386.10   $      287.76
21379   St Vincent Medical Center                3/2/2019            3/2/2019    11/13/2019              11/21/2019    $                  ‐      $                         287.32   $      287.32
21386   St Vincent Medical Center              10/17/2018         10/17/2018     10/22/2018              10/29/2018    $               428.73    $                         715.62   $      286.89
21696   St Vincent Medical Center              11/12/2019         11/12/2019     11/20/2019               1/16/2020    $               663.94    $                         944.49   $      280.55
21715   St Vincent Medical Center               3/12/2019          3/12/2019      3/20/2019                 7/2/2019   $                  ‐      $                         279.94   $      279.94
21861   St Vincent Medical Center                1/8/2019          1/22/2019        2/6/2019              4/25/2019    $                 9.64    $                         288.66   $      279.02
21910   St Vincent Medical Center                9/8/2017          9/15/2017      9/20/2017              10/24/2017    $            13,615.02    $                      13,892.86   $      277.84
21913   St Vincent Medical Center              10/14/2019         10/14/2019     10/31/2019               12/3/2019    $               390.98    $                         668.72   $      277.74
21928   St Vincent Medical Center               4/19/2019          4/26/2019        5/7/2019                6/5/2019   $            13,576.22    $                      13,853.25   $      277.03
21961   St Vincent Medical Center               11/8/2017          11/8/2017      2/22/2018                 4/3/2018   $               202.60    $                         479.36   $      276.76
22028   St Vincent Medical Center               8/31/2018            9/1/2018     9/18/2018    None                    $                  ‐      $                         274.59   $      274.59
22076   St Vincent Medical Center               7/18/2019          7/18/2019        8/5/2019   None                    $                  ‐      $                         273.90   $      273.90
22080   St Vincent Medical Center               8/17/2018          8/17/2018        9/4/2018              9/12/2018    $             1,822.15    $                       2,095.57   $      273.42
22104   St Vincent Medical Center                8/2/2019            8/2/2019       8/8/2019              8/21/2019    $             1,242.24    $                       1,515.14   $      272.90
22110   St Vincent Medical Center               7/24/2019          7/29/2019        8/6/2019              9/10/2019    $            13,370.14    $                      13,642.96   $      272.82
22112   St Vincent Medical Center               3/29/2018          3/29/2018        4/5/2018              1/16/2020    $                  ‐      $                         272.73   $      272.73
22113   St Vincent Medical Center              11/14/2018         11/14/2018     11/26/2018              12/31/2018    $             7,982.35    $                       8,255.08   $      272.73
22115   St Vincent Medical Center               4/23/2019          4/23/2019        5/1/2019   None                    $                  ‐      $                         272.60   $      272.60
22159   St Vincent Medical Center                4/2/2019            4/2/2019       4/8/2019              4/15/2019    $               502.25    $                         773.59   $      271.34
22206   St Vincent Medical Center               2/20/2019          2/20/2019      2/25/2019               5/23/2019    $              (107.66)   $                         162.34   $      270.00
22251   St Vincent Medical Center              12/12/2018         12/27/2018        1/8/2019              2/20/2019    $               640.67    $                         909.76   $      269.09
                                Case 2:20-ap-01575-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                                        Exhibit Exhibit B Page 23 of 23

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment         Expected Insurance Payment          Variance
22257   St Vincent Medical Center              11/20/2018         11/20/2018     12/31/2018    None                    $                  ‐      $                         268.82    $      268.82
22265   St Vincent Medical Center                9/7/2019            9/7/2019     9/13/2019               9/26/2019    $             2,936.29    $                       3,204.52    $      268.23
22267   St Vincent Medical Center              10/11/2018         10/11/2018      12/5/2018              12/31/2018    $             4,199.71    $                       4,467.94    $      268.23
22284   St Vincent Medical Center                7/1/2019            7/1/2019     7/15/2019               7/23/2020    $              (267.70)   $                          (0.01)   $      267.69
22325   St Vincent Medical Center                8/6/2018            8/6/2018     8/13/2018               8/20/2018    $               395.81    $                         661.60    $      265.79
22327   St Vincent Medical Center              12/27/2018         12/27/2018        1/8/2019              1/16/2019    $               344.72    $                         610.42    $      265.70
22328   St Vincent Medical Center              10/28/2019         10/28/2019     11/13/2019                 3/3/2020   $               406.40    $                         672.04    $      265.64
22355   St Vincent Medical Center                8/3/2018            8/3/2018     8/20/2018                 5/2/2019   $               555.00    $                         820.00    $      265.00
22366   St Vincent Medical Center                8/7/2018            8/7/2018     8/13/2018               8/29/2018    $             2,444.73    $                       2,708.99    $      264.26
22375   St Vincent Medical Center               5/10/2019          5/10/2019        6/5/2019              6/12/2019    $                  ‐      $                         264.00    $      264.00
22374   St Vincent Medical Center               12/3/2018          12/3/2018        1/7/2019              1/14/2019    $               202.42    $                         466.42    $      264.00
22377   St Vincent Medical Center               8/28/2018          8/28/2018        9/6/2018              9/13/2018    $                  ‐      $                         263.99    $      263.99
22376   St Vincent Medical Center                3/1/2018            3/1/2018     5/10/2018               5/18/2018    $               113.25    $                         377.24    $      263.99
22408   St Vincent Medical Center               5/14/2018          5/16/2018        6/7/2018              7/11/2018    $             2,795.15    $                       3,058.28    $      263.13
22411   St Vincent Medical Center                5/9/2018            5/9/2018     5/15/2018               6/25/2018    $               367.87    $                         631.00    $      263.13
22410   St Vincent Medical Center                3/9/2018            3/9/2018     3/19/2018               4/24/2018    $               367.87    $                         631.00    $      263.13
22409   St Vincent Medical Center               3/21/2018          3/21/2018      3/29/2018               5/22/2018    $               367.87    $                         631.00    $      263.13
22430   St Vincent Medical Center               6/11/2019          6/13/2019      6/18/2019               7/11/2019    $            16,218.56    $                      16,481.08    $      262.52
22493   St Vincent Medical Center               7/18/2019          7/18/2019        8/8/2019   None                    $                  ‐      $                         260.81    $      260.81
22511   St Vincent Medical Center               2/12/2018          2/12/2018      2/20/2018               2/27/2018    $               393.89    $                         653.87    $      259.98
22528   St Vincent Medical Center               9/18/2019          9/19/2019      9/25/2019               10/2/2019    $               215.95    $                         475.49    $      259.54
22530   St Vincent Medical Center                1/9/2019          1/27/2019        2/7/2019              2/15/2019    $             2,455.64    $                       2,715.11    $      259.47
22550   St Vincent Medical Center               7/16/2018          7/16/2018      9/14/2018               9/21/2018    $             1,950.56    $                       2,209.41    $      258.85
22571   St Vincent Medical Center               6/26/2019          6/26/2019        7/2/2019                8/9/2019   $                  ‐      $                         257.93    $      257.93
22574   St Vincent Medical Center              11/13/2019         11/13/2019     11/18/2019                 7/2/2020   $                  ‐      $                         257.86    $      257.86
22578   St Vincent Medical Center               10/1/2019         10/29/2019      11/6/2019              11/29/2019    $            12,626.67    $                      12,884.40    $      257.73
22583   St Vincent Medical Center               12/2/2019         12/16/2019      1/15/2020               1/24/2020    $                  ‐      $                         257.49    $      257.49
22711   St Vincent Medical Center              11/26/2019         11/26/2019      12/2/2019    None                    $                  ‐      $                         254.61    $      254.61
22742   St Vincent Medical Center               9/13/2018          9/13/2018      9/20/2018              11/12/2018    $               463.64    $                         717.13    $      253.49
22757   St Vincent Medical Center               7/24/2018          7/24/2018        8/6/2018   None                    $                  ‐      $                         252.93    $      252.93
22796   St Vincent Medical Center                3/7/2019            3/7/2019     3/12/2019               7/23/2020    $             1,006.88    $                       1,258.60    $      251.72
22795   St Vincent Medical Center               10/3/2018          10/3/2018      10/8/2018               11/1/2018    $             1,006.88    $                       1,258.60    $      251.72
22797   St Vincent Medical Center              12/20/2019         12/21/2019        1/8/2020                2/6/2020   $                  ‐      $                         251.70    $      251.70
22814   St Vincent Medical Center                8/6/2019            8/6/2019     8/12/2019               8/21/2019    $               258.97    $                         510.23    $      251.26
22813   St Vincent Medical Center               9/27/2019          9/27/2019      10/2/2019               10/9/2019    $               258.97    $                         510.23    $      251.26
22812   St Vincent Medical Center                7/8/2019            7/8/2019     7/15/2019               7/22/2019    $               258.97    $                         510.23    $      251.26
22811   St Vincent Medical Center              11/14/2018         11/14/2018     11/19/2018              11/28/2018    $               258.97    $                         510.23    $      251.26
22810   St Vincent Medical Center               9/24/2018          9/24/2018      10/1/2018               10/8/2018    $               258.97    $                         510.23    $      251.26
22818   St Vincent Medical Center                2/6/2018            2/6/2018     2/14/2018               7/26/2019    $             4,660.89    $                       4,911.98    $      251.09
22924   St Vincent Medical Center               4/27/2018          4/27/2018        5/2/2018              5/24/2019    $             1,170.34    $                       1,420.34    $      250.00
22907   St Vincent Medical Center              10/22/2017         10/22/2017        5/4/2018              7/24/2018    $             1,306.10    $                       1,556.10    $      250.00

                                                                                                                                                                            Total    $ 4,100,759.26
